

Exhibit 10.1
Certain personally identifiable information contained in this document, marked
by brackets as [***], has been omitted from this exhibit pursuant to Item
601(a)(6) under Regulation S-K.


STOCK PURCHASE AGREEMENT


By and Among


PERFICIENT, INC.,


PERFICIENT UK LIMITED,


PRODUCTORA DE SOFTWARE S.A.S.,


Each of the SHAREHOLDERS


and


the REPRESENTATIVE




Dated as of June 17, 2020









9904058


--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
Article I. DEFINITIONS
1
1.01. Definitions
1
Article II. SALE AND PURCHASE OF STOCK
14
2.01. Agreement to Sell and Buy
14
2.02. Payment of Consideration
14
2.03. Working Capital Determination
17
2.04. Dispute Resolution
19
2.05. Fractional Shares
20
2.06. The Closing
20
Article III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
21
3.01. Organization; Qualification
21
3.02. Capital Structure
22
3.03. Authority and Due Execution
22
3.04. Non-Contravention; Consents
23
3.05. Material Contracts
23
3.06. Title to Assets; Sufficiency
23
3.07. Financial Statements; Indebtedness
24
3.08. Absence of Certain Changes or Events
25
3.09. Accounts Receivable
26
3.10. Business; Restrictions on Business Activities
26
3.11. Legal Proceedings
26
3.12. Taxes
26
3.13. Employee Benefit Plans
28
3.14. Employment Matters
29
3.15. Compliance; FCPA; Data Privacy; Permits
30
3.16. Product Warranties; Services
31
3.17. Customers and Suppliers
32
3.18. Properties
32
3.19. Insurance
33
3.20. Intellectual Property
33
3.21. Transactions with Related Parties
35
3.22. Brokers’ and Finders’ Fees
35
3.23. Bank Accounts
35
3.24. Books and Records
35
3.25. Environmental Matters
36
3.26. No Other Representations and Warranties
36
Article IV. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS
37
4.01. Organization
37

        1 

--------------------------------------------------------------------------------



4.02. Capital Stock
37
4.03. Authority and Due Execution
37
4.04. Non-Contravention; Consents
37
4.05. Legal Proceedings
38
4.06. No Other Representations and Warranties
38
Article V. REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES
38
5.01. Organization, Standing and Power
38
5.02. Authority
38
5.03. Non-Contravention and Consents
39
5.04. Litigation
39
5.05. Parent Common Stock
39
5.06. Brokers’ and Finders’ Fees
39
5.07. Reports
39
5.08. Independent Investigation
40
5.09. No Other Representations and Warranties
40
Article VI. ADDITIONAL AGREEMENTS
40
6.01. Securities Matters
40
6.02. Tax Matters
42
6.03. Intentionally Omitted
44
6.04. Employee Benefit Plans
44
6.05. Accounts Receivable
44
6.06. Publicity
44
6.07. Indemnification
45
6.08. Restrictive Agreements
45
6.09. Tail Insurance
45
6.10. Release
46
6.11. Confidentiality
46
6.12. Post-Closing Obligations
46
6.13. Further Assurances
47
6.14. Pro Forma Financial Statements
47
Article VII. AMENDMENT
47
7.01. Amendment
47
7.02. Extension; Waiver
47
Article VIII. INDEMNIFICATION
47
8.01. Agreement to Indemnify
47
8.02. Survival of Indemnity
49
8.03. Additional Provisions
50
8.04. Claim Notice; Definitions; Third Party Claim Procedures
52
8.05. Non-Duplication of Recovery
54
Article IX. REPRESENTATIVE
54
9.01. Authorization of the Representative
54
9.02. Compensation; Exculpation; Indemnity
56

        2 

--------------------------------------------------------------------------------



Article X. GENERAL PROVISIONS
57
10.01. Notices
57
10.02. Interpretation
58
10.03. Counterparts and Facsimile Signatures
58
10.04. Entire Agreement
58
10.05. Governing Law; Dispute Resolution
58
10.06. Severability
59
10.07. Expenses; Costs and Attorneys’ Fees
59
10.08. Assignment
59
10.09. No Third Party Beneficiaries
60
10.10. Retention of Counsel
60
10.11. Shareholder Approval
60





































































        3 

--------------------------------------------------------------------------------





EXHIBIT LIST


EXHIBIT A  Form of Escrow Agreement


EXHIBIT B-1  Form of Stock Restriction and Non-Compete Agreement


EXHIBIT B-2  Form of Non-Compete Agreement


EXHIBIT C  Form of Transition Services Agreement
        
        4 


--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
        This STOCK PURCHASE AGREEMENT (the “Agreement”) dated as of June 17,
2020, is entered into by and among (a) Perficient, Inc., a corporation organized
under the laws of the State of Delaware (“Parent”), (b) Perficient UK Limited, a
company organized under the laws of England and Wales, identified with company
number 07238536 (“Buyer”), (c) Productora de Software S.A.S., a simplified stock
company organized under the laws of the Republic of Colombia and identified with
Tax Identity Number (NIT) 890.923.937-6 (the “Company”), (d) each of the
Shareholders (as defined below) set forth on the signature pages hereto, and (e)
the individual, of legal age, set forth on the signature page hereto in his
capacity as Representative (the “Representative”).
        WHEREAS, the Shareholders own all of the issued and outstanding shares
of the Company Capital Stock (as defined below), free and clear of any and all
Encumbrances (the “Company Shares”); and
        WHEREAS, Buyer desires to purchase from the Shareholders, and the
Shareholders desire to sell to Buyer all of the Company Shares on the terms and
conditions set forth herein (the “Acquisition”); and
        WHEREAS, Parent, Buyer, the Shareholders and the Company desire to make
certain representations, warranties and covenants in connection with the
Acquisition.
        NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, the parties agree as follows:
ARTICLE I.
DEFINITIONS
1.01.  Definitions. As used in this Agreement, the following terms shall have
the meanings set forth or referenced below:
“Accounting Principles” means International Financial Reporting Standards as
consistently applied by the Company in the preparation of the Financial
Statements.
“Accounts Receivable” means any and all accounts receivable of or amounts owing
or payable to the Company, together with all completed but unbilled services
related to the Company’s work in progress, all as of the Closing Date.
“Acquisition” has the meaning set forth in the Recitals.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition and this Agreement, the term “control” (and
correlative terms) means the power, whether by contract, equity ownership or
otherwise, to direct the policies or management of a Person.
        “Agreement” has the meaning set forth in the Preamble.
“Applicable Laws” means all laws, statutes, constitutions, rules, regulations,
principles of common law (as set forth in final, non-appealable adjudicated
decisions by courts of competent jurisdiction), resolutions, codes, ordinances,
judgments, orders, decrees, injunctions, and writs of any Governmental Entity
which have jurisdiction over the Company Group or the businesses, operations or
assets of the Company Group, as they may be in effect on or prior to the
Closing.
        1 

--------------------------------------------------------------------------------



“Arbitrating Accountant” has the meaning set forth in Section 2.04.
“Arbitration Rules” has the meaning set forth in Section 10.05(b).
“Backlog” means expected revenue committed under signed customer Contracts but
not yet recognized as revenue under the Accounting Principles applied
consistently with the Company’s past practices.
“Base EBITDA Earnout Payment” has the meaning set forth in Section 2.02(c)(i)
“Base Revenue Earnout Payment” has the meaning set forth in Section 2.02(c)(ii).
“Business Day” means a day other than Saturday or Sunday on which commercial
banks are open for business in St. Louis, Missouri, United States of America,
City of London, England, New York, New York, United States of America, and
Bogotá, Colombia.
“Business Records” means any and all books related to the business of the
Company, as well as records, files, documentation, data or information of the
Company that have been or now are used in connection with such business.
“Buyer” has the meaning set forth in the Preamble.
“Buyer Carved-Out Liabilities” has the meaning set forth in Section 8.01(d).
“Buyer Indemnification Basket” has the meaning set forth in Section 8.01(c).
“Buyer Indemnified Taxes” means any and all Taxes without duplication, (a)
imposed on the Company Group or for which the Company Group may be liable for
any Pre-Closing Period and the portion of any Straddle Period ending on (and
including) the day immediately prior to the Closing Date (determined in
accordance with Section 6.02), (b) resulting from the breach of the
representations and warranties set forth in Section 3.12 (determined without
regard to any materiality or knowledge qualifiers) or covenants set forth in
Section 6.02, (c) that are the employer’s portion of social security or other
employment Taxes due as a result of any payments made to the Shareholders in
their capacity as employees of the Company on or before the Closing pursuant to
this Agreement, (d) the 50% portion of any Transfer Taxes for which the
Shareholders are responsible pursuant to Section 6.02, (e) for which the
Shareholders are liable as a result of the transactions contemplated by this
Agreement and the other Transaction Documents, (f) of any member of an
affiliated, consolidated, combined or unitary group of which the Company (or any
predecessor of the Company) is or was a member on or prior to the day
immediately prior to the Closing Date by reason of the liability of the Company
pursuant to Applicable Laws, (g) for which the Company is liable as a result of
the Restructuring Transaction, (h) for which the Company is liable jointly or
severally, as transferee or successor, by contract, as a result of any express
or implied obligation to indemnify or pay the Tax obligations of another Person
or under similar grounds, or (i) for which the Company is liable as a result of
any Tax Authority examination or assessment. Notwithstanding the foregoing,
“Buyer Indemnified Taxes” shall not include (x) any Tax that was included as a
liability or otherwise taken into consideration in the computation of Net
Working Capital as finally determined based upon the Closing Date Statement, or
(y) any Tax resulting from an election under Section 338 of the Code with
respect to Buyer’s purchase under this Agreement. For the avoidance of doubt,
Buyer Indemnified Taxes will be calculated by allocating Transaction Tax
Deductions to the Pre-Closing Period and the pre-Closing portion of any Straddle
Period.
        2 

--------------------------------------------------------------------------------



“Buyer Indemnitee” and “Buyer Indemnitees” has the meaning set forth in Section
8.01(a).
“Buyer Parties” means Parent and Buyer.
“Centre” has the meaning set forth in Section 10.05(b).
“Charter Documents” means the articles of incorporation (or equivalent) and
bylaws (or equivalent), in each case as amended to date and currently in effect.
“Claim Notice” has the meaning set forth in Section 8.04(a).
“Closing” has the meaning set forth in Section 2.06(a).
“Closing Date” has the meaning set forth in Section 2.06(a).
“Closing Date Dispute Notice” has the meaning set forth in Section 2.03(b).
“Closing Date Statement” has the meaning set forth in Section 2.03(b).
“Code” means the United States Internal Revenue Code of 1986, as amended. All
references to the Code, U.S. Treasury regulations or other governmental
pronouncements shall be deemed to include references to any applicable successor
regulations or amending pronouncement.
“Collateral Source” has the meaning set forth in Section 8.03(g)(ii).
“Commercially Reasonable Efforts” means the prompt, significant and diligent
efforts that a prudent person desirous of achieving a result and having an
incentive to and interest in achieving such result would use in similar
circumstances to achieve that result as expeditiously as reasonably possible;
provided, that in applying its Commercially Reasonable Efforts a party shall be
required to expend only such resources as are commercially reasonable in the
applicable circumstances.
“Company” shall have the meaning set forth in the Preamble.
“Company Benefit Plan” means each Employee Benefit Plan that is currently
sponsored, maintained, contributed to, or agreed to by the Company or under
which the Company has any current or future obligations, other than statutory
plans.
“Company Business Unit” shall mean Parent’s business unit following the Closing
comprised of the business of the Company.
“Company Capital Stock” means the ordinary stock of the Company.
“Company Disclosure Schedule” has the meaning set forth in Article III.
“Company EBITDA” means the net income of the Company Business Unit calculated in
accordance with Parent’s GAAP for the Earnout Period before the calculation and
deduction of the following expenses during such period: (a) income tax expense
(including reserves for deferred income taxes); (b) gross interest income and
expense; (c) depreciation expense; and (d) amortization expense. In determining
Company EBITDA: (i) Company EBITDA shall be computed without regard to “unusual
and infrequent items” of gain or loss as that term is defined by Parent’s GAAP;
(ii) Company EBITDA
        3 

--------------------------------------------------------------------------------



shall not include any gains, losses or profits realized from the sale of any
assets in accordance with Parent’s GAAP and other than in the ordinary course of
business; (iii) no deduction shall be made for any management fees or general
overhead expenses (including, without limitation, shared services for software,
servers, in-house IT support and equipment, general business insurance and
recruiters) or other general intercompany charges, of whatever kind or nature,
charged by Parent or its Affiliates to the Company Business Unit; provided,
however, that the Company Business Unit shall be charged for a back office
support expense equal to $100,000 and direct expenses incurred directly for the
benefit of the Company Business Unit, including, without limitation, bad debt
expense for uncollected Company Business Unit accounts receivable, the cost of
benefits provided by Parent and its Affiliates (other than the Company) to
Company Business Unit employees (provided such benefits are substantially
equivalent to, and not in excess of, the benefits received by the employees of
Parent or its Affiliates), the recruiting placement bonuses paid by Parent to
Parent’s recruiters or fees paid by Parent to outside recruiters in connection
with hiring new employees for the Company Business Unit (provided that Parent
shall reasonably consult with the general manager of the Company Business Unit
before retaining any such outside recruiters), the cost of any Company Business
Unit marketing professionals whether or not such professionals report to
Parent’s corporate marketing group (provided that Parent shall reasonably
consult with the general manager of the Company Business Unit before charging
the Company Business Unit for the cost of any marketing professionals outside of
the Company Business Unit) and the hourly fully burdened cost of any
consultants, including actual payroll costs and benefits, provided by Parent or
its Affiliates to the Company Business Unit, and provided that the revenues
derived from such consultants while so provided shall be allocated to the
Company Business Unit, and provided further that the costs of recruiting
placement bonuses and cost of any Company Business Unit marketing professionals
shall not to exceed $100,000 in the aggregate; and (iv) no deduction shall be
made for any Transaction Expenses arising out of this Agreement including,
without limitation, legal, accounting or refinancing fees and expenses.
Notwithstanding the immediately preceding sentence, in the event that any bad
debt expense is incurred by the Company Business Unit during the Earnout Period,
such bad debt expense will be reduced for Company EBITDA calculation purposes by
the amount, if any, of the associated accounts receivable that is actually
collected by Parent prior to 90 days after the end of the Earnout Period.
Further, Company EBITDA shall also include net income calculated in accordance
with Parent’s GAAP for the Earnout Period for services revenue resulting from
services sold by the Company Business Unit but delivered by Parent outside of
the Company Business Unit or by a subsidiary of Parent less the fully-burdened
cost of the provision of such services revenue.
“Company Group” means the Company, its current and former subsidiaries (or
subordinates) and their respective predecessors, collectively, excluding the
entities (namely, SENSAS, Libera Supply Chain Finance S.A.S., OTC Factex S.A.S.,
Fideicomiso Holberton School Antioquia PA (Derechos Fiduciarios), PSL Technology
Corporation de México S. de R.L. de C.V. and DT Technology Corporation S. de
R.L. de C.V.) subject to the Restructuring Transaction.
“Company Material Adverse Effect” means any event, circumstance, condition,
development or occurrence causing, resulting in or having (or with the passage
of time reasonably likely to cause, result in or have) a material adverse effect
on the business or financial condition of the Company; provided, however, that
“Company Material Adverse Effect” shall not include any event, circumstance,
condition, development or occurrence that results from (a) general economic or
political conditions, (b) conditions generally affecting the industries in which
the Company operates; (c) any changes in financial, banking or securities
markets in general, including any disruption thereof and any decline in the
price of any security or any market index or any change in prevailing interest
rates; (d) any changes in Applicable Laws or interpretations thereof or
accounting rules (including Parent’s GAAP and the Accounting Principles) or
interpretation thereof; (e) the public announcement or pending nature of this
Agreement and
        4 

--------------------------------------------------------------------------------



the transactions contemplated hereunder; (f) acts of war (whether or not
declared), armed hostilities or terrorism, or the escalation or worsening
thereof, any natural or man-made disaster or acts of God, or any epidemic,
pandemic or disease outbreak (including the novel coronavirus (COVID-19)); or
(g) the Company’s compliance with the terms of this Agreement, unless, in the
case of clauses (a) through (d) and (f), such event, circumstance, condition,
development or occurrence materially disproportionately affects the Company
relative to others in the same or similar industries.
“Company Shares” has the meaning set forth in the Recitals.
“Computer System” has the meaning set forth in Section 3.06(c).
“Confidential Information” has the meaning set forth in Section 3.20(i).
“Consents” means all consents, approvals, notices, registrations,
authorizations, filings or declarations of or with third parties or Governmental
Entities, in each case that are necessary to consummate or required in
connection with the transactions contemplated hereby or by the other Transaction
Documents.
“Consideration Spreadsheet” has the meaning set forth in Section 2.02(d).
“Continuing Employees” means each employee of the Company as of the Closing.
“Continuing Independent Contractors” means each independent contractor of the
Company as of the Closing.
“Contract” means any written, oral or other agreement, contract, subcontract,
lease, binding understanding, instrument, note, option, warranty, purchase
order, license, sublicense, insurance policy, benefit plan or legally binding
commitment or undertaking of any nature to which the Company is a party or by
which the Company, or any of its properties or assets, is bound.
“Damages” means any and all actual and incurred judgments, losses, charges,
Taxes, penalties and fees, costs and expenses (including reasonable attorneys’
fees and expenses) sustained, suffered or incurred by an Indemnified Party in
connection with, or related to, any matter which is the subject of the
indemnification provisions hereof, including all claims, demands, suits and
proceedings in connection therewith, subject to the limitations on
indemnification set forth in Article VIII. “Damages” (i) shall not include any
incidental, consequential, indirect, special or punitive damages, except to the
extent that the same relate to a Third Party Claim that includes such damages
and (ii) shall be determined net of any actual net reduction in Taxes realized
by the Indemnified Party in the taxable year in which the Damages were incurred
as a result of a claim, demand, suit or proceeding in connection therewith.
“Earnout Dispute Notice” has the meaning set forth in Section 2.02(c)(v).
“Earnout Payments” means collectively, the Base EBITDA Earnout Payment, the Base
Revenue Earnout Payment, the Upside EBITDA Earnout Payment and the Upside
Revenue Earnout Payment.
“Earnout Period” means the 12-month period beginning on the Closing Date.
“Earnout Period Revenue” means the total revenue resulting from services,
recognized in accordance with Parent’s GAAP by the Company Business Unit during
the Earnout Period, which, for the avoidance of doubt, does not include revenue
from reimbursed expenses, product re-sale or pass-through
        5 

--------------------------------------------------------------------------------



revenue. Earnout Period Revenue shall also include revenue resulting from
services sold by the Company Business Unit but delivered by Parent outside of
the Company Business Unit or by a subsidiary of Parent (other than the Company).
“Earnout Statement” has the meaning set forth in Section 2.02(c)(v).
“Employee Benefit Plan” means (a) any nonqualified deferred compensation or
retirement plan or arrangement that is an Employee Pension Benefit Plan (as
defined in Section 3(2) of the U.S. Employee Retirement Income Security Act of
1974, as amended), (b) any qualified defined contribution retirement plan or
arrangement that is an Employee Pension Benefit Plan, (c) any qualified defined
benefit retirement plan or arrangement that is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in Section 3(37)(A) of the U.S.
Employee Retirement Income Security Act of 1974, as amended)), (d) any Employee
Welfare Benefit Plan (as defined in Section 3(1) of the U.S. Employee Retirement
Income Security Act of 1974, as amended) or fringe benefit plan or program, (e)
any profit sharing, bonus, stock option, stock purchase, stock appreciation
rights, phantom stock plan or agreement, consulting, employment, severance or
incentive plan, agreement or arrangement or (f) any plan, agreement or
arrangement providing benefits related to clubs, vacation, childcare, parenting,
sabbatical or sick leave that is sponsored, maintained or contributed to by the
Company for the benefit of the employees, former employees, independent
contractors or agents of the Company or has been so sponsored, maintained or
contributed to at any time within six years prior to the Closing Date.
“Encumbrances” means any and all restrictions on or conditions to transfer or
assignment, claims, liens, pledges, security interests, deeds of trust,
tenancies, other possessory interests, conditional sale or other title retention
agreements, factoring, purchase or similar arrangements, assessments, easements,
rights of way, covenants, rights of first refusal, defects in title,
encroachments, mortgages, restrictions, and other burdens, options, or
encumbrances of any kind, whether accrued, absolute, contingent or otherwise
affecting the Company’s assets.
“Environmental Law” means any Applicable Law relating or pertaining to the
public health and safety or the environment or otherwise governing the
generation, use, handling, collection, treatment, storage, transportation,
recovery, recycling, removal, discharge or disposal of Hazardous Materials,
including without limitation (i) the Solid Waste Disposal Act, 42 U.S.C. 6901 et
seq., as amended, (ii) the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601 et seq., as amended, (iii) the Clean Water
Act, 33 U.S.C. § 1251 et seq., as amended, (iv) the Clean Air Act, 42 U.S.C. §
7401 et seq., as amended, (v) the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq., as amended, (vi) the Emergency Planning and Community Right To Know
Act, 15 U.S.C. § 2601 et seq., as amended, and (vii) the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., as amended.
“Escrow Account” has the meaning set forth in the Escrow Agreement.
“Escrow Agent” means U.S. Bank National Association.
“Escrow Agreement” means the Escrow Agreement to be entered into among Parent,
the Representative and the Escrow Agent, substantially in the form attached as
Exhibit A.
“Escrow Distribution” means the amount of any distribution out of the Escrow
Account to the Shareholders.
        6 

--------------------------------------------------------------------------------



“Escrowed Consideration” means the combination of: (a) that number of shares of
Parent Common Stock equal to the quotient of $5,894,990, divided by the Parent
Stock Per Share Price as of the Closing Date, rounded to the nearest whole
share; and (b) an amount in cash equal to $4,735,896.
“Estimated Closing Date Balance Sheet” has the meaning set forth in Section
2.03(a).
“Estimated Net Working Capital” has the meaning set forth in Section 2.03(a).
“Estimated Statement” has the meaning set forth in Section 2.03(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Expense Fund” has the meaning set forth in Section 9.02(a).
“FCPA” has the meaning set forth in Section 3.15(b).
        “Financial Statements” has the meaning set forth in Section 3.07(a).
“Fraud” has the meaning set forth in Section 8.03(d)(ii).
“Governmental Entity” means any national, state, district, municipal, local or
foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority or instrumentality, or any
quasi-governmental or private body exercising any regulatory, taxing, importing
or other governmental or quasi-governmental authority.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any Environmental Law and including, without limitation: (a)
any chemical, compound, material, product, byproduct, substance or waste defined
as or included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any Environmental Law; (b) petroleum hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, asbestos containing materials, polychlorinated biphenyls
or radon.
“Holdback Amount” has the meaning set forth in Section 2.03(a).
“include,” “includes” and “including” have the respective meanings set forth in
Section 10.02.
“Income Tax” means any U.S. federal, state, local, or non-U.S. tax based on
income, including any interest, penalty, fine or addition thereto.
“Indebtedness” without duplication, means (a) all indebtedness (including the
principal amount thereof or, if applicable, the accreted amount thereof and the
amount of accrued and unpaid interest thereon) of the Company, whether or not
represented by bonds, debentures, notes or other securities, for the repayment
of money borrowed, whether owing to banks, financial institutions, on equipment
leases or otherwise, (b) all deferred indebtedness of the Company for the
payment of the purchase price of property or assets purchased, (c) all
obligations of the Company to pay rent or other payment amounts under a lease of
real or Personal Property which is required to be classified as a capital lease
or a liability on the face of a balance sheet prepared in accordance with the
Accounting Principles, (d) any outstanding reimbursement obligation of the
Company with respect to letters of credit, bankers’ acceptances or similar
        7 

--------------------------------------------------------------------------------



facilities issued for the account of the Company, (e) any payment obligation of
the Company under any interest rate swap agreement, forward rate agreement,
interest rate cap or collar agreement or other financial agreement or
arrangement entered into for the purpose of limiting or managing interest rate
risks, (f) all indebtedness for borrowed money secured by any Encumbrance
existing on property owned by the Company, whether or not indebtedness secured
thereby shall have been assumed, (g) all guaranties, endorsements, assumptions
and other contingent obligations of the Company in respect of, or to purchase or
to otherwise acquire, indebtedness for borrowed money of others, (h) all
premiums, penalties and change of control payments required to be paid or
offered in respect of any of the foregoing as a result of the consummation of
the transactions contemplated by this Agreement or the other Transaction
Documents regardless if any of such are actually paid, and (i) obligations under
any interest rate, currency or other hedging agreement; provided that
“Indebtedness” shall not include Tax liabilities, trade payables or other
current liabilities included in the Net Working Capital or expressly included in
the Estimated Statement, as finally determined by the Closing Date Statement or
pursuant to the procedures set forth in Section 2.03, as applicable.
“Indemnified Party” means a Person who is entitled to indemnification from a
party hereto pursuant to Article VIII.
“Indemnifying Party” means a party hereto who is required to provide
indemnification under Article VIII to an Indemnified Party.
“Intellectual Property” means any or all of the following and all rights in
(except moral rights), arising out of or associated therewith: (a) all issued
United States and non-U.S. patents and applications therefor and all reissues,
divisions, renewals, extensions, provisionals, continuations and continuations
in part thereof; (b) all inventions (whether patentable or not), invention
disclosures, improvements, trade secrets, proprietary information, know how,
rights in technology, technical data and customer lists, all documentation
relating to any of the foregoing and all rights under applicable trade secret
law in any of the foregoing; (c) all copyrights, copyright registrations and
applications therefor and all other rights corresponding thereto throughout the
world; (d) all rights in software; (e) all industrial designs and any
registrations and applications therefor throughout the world; (f) all mask works
and any registrations and applications therefor throughout the world; (g) all
trade names, logos, URLs, common law trademarks and service marks, trademark and
service mark registrations and applications therefor throughout the world; (h)
all databases and data collections and all rights therein throughout the world;
(i) all economic rights of authors and inventors, however denominated,
throughout the world in any of the foregoing; and (j) any similar or equivalent
intellectual property or proprietary rights to any of the foregoing anywhere in
the world.
“Lease Agreements” has the meaning set forth in Section 3.18.
“Leased Real Property” has the meaning set forth in Section 3.18.
“Licensed Software” has the meaning set forth in Section 3.20(b).
“Material Contract” means any of the following:
(a)Any Contract related to, or the subject of, the Restructuring Transaction;
(b)Any Contract that requires or may require future expenditures by the Company
in excess of $100,000 on an annual basis or that might result in payments to the
Company in excess of $50,000 on an annual basis;
        8 

--------------------------------------------------------------------------------



(c)Any Contract to which the Company is a party or otherwise subject that is not
terminable without penalty on notice of 60 days or less;
(d)Each Lease Agreement and each Contract or other right pursuant to which the
Company uses or possesses any Personal Property (other than Personal Property
owned by the Company);
(e)Any Contract with the Shareholders or any director or officer of the Company,
or any Affiliate of any of such Persons, including any Contract providing for
the furnishing of services by, rental of Real Property or Personal Property from
or otherwise requiring payments to any such Person, including any Contract
related to the Restructuring Transaction;
(f)Any Contract relating to the licensing or transfer of Intellectual Property
of the Company or any Third Party Intellectual Property Rights, other than those
pertaining to off-the-shelf software;
(g)Any Contract containing any covenant (i) limiting the right of the Company to
engage in any line of business, make use of any Intellectual Property, Third
Party Intellectual Property Rights or any Confidential Information or compete
with any Person in any line of business, (ii) granting any exclusive
distribution or supply rights, (iii) requiring the Company to purchase its total
requirements of any product or service from a third party or that contain “take
or pay” provisions, or (iv) otherwise having a material adverse effect on the
right of the Company to sell, distribute or manufacture any products or services
or to purchase or otherwise obtain any software, components, parts or
subassemblies;
(h)Any Contract between the Company and any current or former employee,
consultant or director of the Company pursuant to which benefits would vest or
amounts would become payable or the terms of which would otherwise be altered by
virtue of the consummation of the transactions contemplated by this Agreement or
any other Transaction Document to which the Company is a party (whether alone or
upon the occurrence of any additional or subsequent events);
(i)Any Contract that requires a consent to a change of control, merger or an
assignment, either before or after the Closing Date;
(j)Any Contract that provides for the indemnification by the Company of any
Person (other than Contracts entered into with customers in the ordinary course
of business) or the assumption of any Tax, environmental or other material
liability of any Person;
(k)Any Contract that relates to the acquisition or disposition of any business,
a material amount of stock or assets of any other Person or any Real Property
(whether by merger, sale of stock, sale of assets or otherwise);
(l)Any Contract providing for or governing any Indebtedness of the Company or
any Encumbrance on the assets or capital stock of the Company; or
(m)Any other Contract, or group of Contracts, the termination or breach of which
would have, or would be reasonably expected to have, a Company Material Adverse
Effect.
“Net Working Capital” means the amount, calculated in accordance with Parent’s
GAAP, equal to (a) all cash and cash equivalents held by the Company, prepaid
expense assets and Accounts Receivable net of allowance for doubtful accounts
and returns of the Company, less (b) the liabilities of the Company excluding
any right-of-use liability, all as reflected on the Estimated Statement, as
finally
        9 

--------------------------------------------------------------------------------



determined by the Closing Date Statement or pursuant to the procedures set forth
in Section 2.03, as applicable. For the avoidance of doubt, Accounts Receivable
that are not collected within 120 days of the Closing Date for any reason will
be deemed to be “uncollectible” and will not be included in the calculation of
Net Working Capital. For purposes of finally determining Net Working Capital,
the Closing Date Statement shall include as the accrued liability for employee
compensation for the period from and including June 16, 2020 through and
including the day immediately prior to the Closing Date an amount equal to the
product of: (i) the total amount of employee compensation, including required
government taxes and benefits, paid by the Company Business Unit for the June
16, 2020 to June 30, 2020 payroll period; and (ii) 9.09%.
“Net Working Capital Threshold Amount” means $4,862,694.
“Non-Control Party” has the meaning set forth in Section 8.04(b).
“Open Source Licenses” has the meaning set forth in Section 3.20(c).
“Open Source Software” has the meaning set forth in Section 3.20(c).
“Other Fraud” has the meaning set forth in Section 8.03(d)(iii).
“Other Shareholder” means a Shareholder other than the Principal Shareholder.
“Owned Software” has the meaning set forth in Section 3.20(b).
“Parent” has the meaning set forth in the Preamble.
“Parent Common Stock” means the Parent’s common stock, par value $0.001 per
share.
“Parent Material Adverse Effect” means any event, circumstance, condition,
development or occurrence causing, resulting in or having (or with the passage
of time likely to cause, result in or have) a material adverse effect on the
business or financial condition of Parent and the subsidiaries thereof, taken as
a whole; provided, however, that “Parent Material Adverse Effect” shall not
include any event, circumstance, condition, development or occurrence that
results from (a) general economic or political conditions, (b) conditions
generally affecting the industries in which Parent and the subsidiaries thereof
operate; (c) any changes in financial, banking or securities markets in general,
including any disruption thereof and any decline in the price of any security or
any market index or any change in prevailing interest rates; (d) any changes in
Applicable Laws or interpretations thereof or accounting rules (including
Parent’s GAAP and the Accounting Principles) or interpretation thereof; (e) the
public announcement or pending nature of this Agreement and the transactions
contemplated hereunder; (f) acts of war (whether or not declared), armed
hostilities or terrorism, or the escalation or worsening thereof, any natural or
man-made disaster or acts of God, or any epidemic, pandemic or disease outbreak
(including the novel coronavirus (COVID-19)); or (g) the Buyer Parties’
compliance with the terms of this Agreement, unless, in the case of clauses (a)
through (d) and (f), such event, circumstance, condition, development or
occurrence materially disproportionately affects Parent and the subsidiaries
thereof, taken as a whole, relative to others in the same or similar industries.
“Parent SEC Filings” has the meaning set forth in Section 5.07.
“Parent Stock Per Share Price” means the average closing sale price of one share
of Parent Common Stock as reported on the Nasdaq Global Select Market for the 30
consecutive trading days
        10 

--------------------------------------------------------------------------------



ending on the date that is one trading day immediately preceding the applicable
measurement date (as adjusted as appropriate to reflect any stock splits, stock
dividends, combinations, reorganizations, reclassifications or similar events).
“Parent’s GAAP” means United States generally accepted accounting principles as
applied by Parent in the Parent SEC Filings as of the Closing Date.
“Permits” means all licenses, permits, authorizations, certificates, franchises,
variances, waivers, consents and other approvals from any Governmental Entity
relating to the operation of the Company’s business.
“Permitted Encumbrances” means (a) any Encumbrance for Taxes that are not yet
due or payable, (b) any Encumbrance for Tax assessments and other charges or
claims with respect to Taxes that are due and payable and the validity of which
are being contested in good faith by appropriate proceedings (as described on
Schedule 3.12) and for which adequate reserves have been established by the
Company in accordance with the Accounting Principles, (c) any minor imperfection
of title or similar Encumbrance which individually or in the aggregate with
other such Encumbrances does not materially impair the value of the property
subject to such Encumbrance or the use of such property in the conduct of the
Company’s business, (d) mechanics’ and materialmen’s liens incurred in the
ordinary course of business, (e) statutory liens of landlords’ and workmen’s,
repairmen’s, warehousemen’s and carriers’ liens and other similar Encumbrances
arising in the ordinary course of business, (f) requirements incurred or other
Encumbrances relating to deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, social security,
and other similar statutory requirements, (g) Encumbrances constituted by the
terms of any Material Contract, (h) Encumbrances, deposits or pledges to secure
the performance of bids, tenders, Contracts (other than Contracts for the
payment of money), leases, public or statutory obligations, surety, stay,
appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business, (i) judgment and other
similar Encumbrances arising in connection with court proceedings, provided the
execution or other enforcement of such Encumbrance is effectively stayed and the
claim secured thereby is being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established by the Company
in accordance with the Accounting Principles, or (j) easements, rights-of-way,
zoning ordinances, restrictions and other similar Encumbrances which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
by the Company of its assets encumbered thereby in the normal course of its
business or materially impair the value of the property subject thereto.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.
“Personal Property” means all of the machinery, equipment, computer hardware,
tools, motor vehicles, furniture, furnishings, leasehold improvements, office
equipment, inventories, supplies, plant, spare parts, and other tangible
personal property that is owned or leased by the Company and which are used or
held for use in its business or operations as of the Closing Date.
“Pre-Closing Period” means any taxable period that ends before the Closing Date.
“Pre-Closing Tax Returns” has the meaning set forth in Section 6.02(a).
“Principal” means the Person listed on Schedule 1.1(a) hereto.
“Principal Shareholder” means the Persons listed in Schedule 1.1(b) hereto.
        11 

--------------------------------------------------------------------------------



“Pro Forma Financial Statements” means profit and loss statements for the
Company prepared on a pro forma basis, adjusted to exclude the Restructured
Business, for the year ended December 31, 2019 and the four months ended April
30, 2020, each as included in Schedule 6.14.
“Real Property” means all land, buildings, structures, improvements, and
fixtures thereon, together with all rights of way, easements, privileges, and
appurtenances pertaining or belonging thereto, that are owned or leased by the
Company and which are used or held for use in its business or operations as of
the Closing Date.
“Related Party Transactions” has the meaning set forth in Section 3.21.
“Representative” has the meaning set forth in the Preamble. For all purposes
related to Other Shareholders, the Representative acts as their agent
(mandatario).
“Restrictive Agreements” means: (a) the Stock Restriction and Non-Compete
Agreement, to be entered into by Parent and the Principal Shareholder,
substantially in the form attached hereto as Exhibit B-1; and (b) the
Non-Compete Agreement, to be entered into by Parent and the Person set forth on
Schedule 1.1(d) hereto, substantially in the form attached hereto as Exhibit
B-2.
“Restructured Business” means all assets and liabilities formerly of the Company
and used to offer and distribute proprietary enterprise resource planning
software, whether hosted, on premise, or in the cloud and any customization
services reasonably related to such software.
“Restructuring Transaction” means the transfer by the Company to an Affiliate or
other third party of: (a) the Restructured Business; and (b) all of the
outstanding capital stock or ownership interests of Libera Supply Chain Finance
S.A.S., OTC Factex S.A.S., Fideicomiso Holberton School Antioquia PA (Derechos
Fiduciarios), PSL Technology Corporation de México S. de R.L. de C.V. and DT
Technology Corporation S. de R.L. de C.V., in a transaction or series of
transactions. For the avoidance of doubt, the Restructuring Transaction shall
not be considered a transaction contemplated by this Agreement and the other
Transaction Documents.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Seller Parties” means the Company and the Shareholders, and excludes the
Representative.
“SENSAS” means Soluciones Empresariales en la Nube S.A.S., a simplified stock
company organized under the laws of the Republic of Colombia and identified with
Tax Identity number (NIT) 901361537-1.
“Shareholder Carved-Out Liabilities” has the meaning set forth in Section
8.01(c).
“Shareholder Indemnification Basket” has the meaning set forth in Section
8.01(d).
“Shareholder Indemnitee” or “Shareholder Indemnitees” has the meaning set forth
in Section 8.01(d).
“Shareholder Percentage” means, with respect to each Shareholder, the applicable
percentage set forth on the Consideration Spreadsheet under the heading
“Shareholder Percentage.”
        12 

--------------------------------------------------------------------------------



“Shareholders” means the holders of all outstanding Company Capital Stock, as
listed on Schedule 3.02(a).
“Software” has the meaning set forth in Section 3.20(b).
“Straddle Period” means any taxable period that begins before the Closing Date
and ends on or after the Closing Date.
“Tax” and “Taxes” means (a) all taxes that are measured by net income, gross
income, gross receipts, sales, use, ad valorem, franchise, profits, license,
lease, service, service use, withholding, employment, payroll, earnings, net
worth, unemployment insurance, Social Security, excise, severance, transfer,
value added, documentary, mortgage, registration, stamp, occupation, real or
personal property, environmental, premium, property, windfall profits, customs,
duties and other taxes, fees, levies, assessments or charges of any kind
whatsoever, together with any interest, penalties, fines and other additions
with respect thereto, imposed by any U.S. federal, national, territorial, state,
district, municipal, local or non-U.S. government; and (b) any penalties,
interest, fines or other additions to tax for the failure to collect, withhold,
or pay over any of the foregoing, or to accurately file any Tax Return in any
jurisdiction; and the term “Tax” shall mean any one of the foregoing Taxes
(including, without limitation, any obligation in connection with a duty to
collect, withhold or pay over any Tax, any obligation to contribute to the
payment of any Taxes determined on a consolidated, combined, or unitary basis or
any liability as a transferee).
“Tax Authority” means any entity, body, instrumentality, division, bureau or
department of any U.S. federal, national, district, state, municipal, local or
any non-U.S. Governmental Entity, or any agent thereof (third party or
otherwise), legally authorized to assess, lien, levy or otherwise collect,
litigate or administer Taxes.
“Tax Proceeding” has the meaning set forth in Section 6.02(d).
“Tax Refund” has the meaning set forth in Section 6.02(f).
“Tax Returns” means collectively but without limitation, all reports,
declarations, filings, questionnaires, estimates, returns, information
statements, notices, computations, elections, claims, disclaimers, registrations
and similar documents relating to, or required to be filed under Applicable Laws
in any jurisdiction in respect of any Taxes, including, without limitation, any
amendments thereof; and the term “Tax Return” means any one of the foregoing Tax
Returns.
“Third Party Claim” means any claim, action, suit, proceeding, investigation or
like matter which is asserted or threatened by a party other than the parties
hereto, their successors and permitted assigns, against any Indemnified Party or
to which any Indemnified Party is subject.
“Third Party Intellectual Property Rights” has the meaning set forth in Section
3.20(d).
“to the knowledge of the Company” has the meaning set forth in Article III.
        “Total Cash Consideration” means the amount in cash equal to
$64,977,585, subject to adjustment pursuant to Section 2.03, paid to the
Shareholders pursuant to Section 2.02(a).
        13 

--------------------------------------------------------------------------------



“Total Consideration” means the sum of: (a) the Total Cash Consideration; (b)
the portion of the Escrowed Consideration payable in shares of Parent Common
Stock to the Principal Shareholder; and (c) the portion of the Earnout Payments
payable to the Shareholders.
“Transaction Documents” means this Agreement, the Escrow Agreement, the
Restrictive Agreements and the Transition Services Agreement.
“Transaction Expenses” means the third party fees and expenses incurred by or on
behalf of the Company in connection with the drafting, negotiation, execution
and delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated herein and therein (but, for the
avoidance of doubt, not to include any fees and expenses incurred by or on
behalf of the Buyer Parties or any of their respective Affiliates) as determined
immediately prior to the Closing, including the one-half of the Escrow Agent’s
fees for which the Shareholders are responsible.
“Transaction Tax Deductions” means all deductions which the Buyer, the Company
or any Affiliate thereof is entitled under Applicable Law to take on or before
the Closing Date as a result of the payment of any Transaction Expenses, any
Indebtedness repaid at Closing and any transaction, stay or sale bonuses, change
in control payments, severance payments or retention payments paid or accrued in
connection with the transactions contemplated by this Agreement.
“Transfer Taxes” has the meaning set forth in Section 6.02(g).
“Transition Services Agreement” means the Transition Services Agreement, to be
entered into by the Company and SENSAS, substantially in the form attached
hereto as Exhibit C.
“Upside EBITDA Earnout Payment” has the meaning set forth in Section
2.02(c)(iii).
“Upside Revenue Earnout Payment” has the meaning set forth in Section
2.02(c)(iv).
“Workers’ Compensation Acts” means Applicable Laws that provide for awards to
employees and their dependents for employment-related accidents and diseases.
“$” means U.S. dollars.
ARTICLE II.
SALE AND PURCHASE OF STOCK
2.01.  Agreement to Sell and Buy
. Subject to the terms and conditions set forth in this Agreement, each
Shareholder shall sell, assign, transfer and deliver to Buyer on the Closing
Date, and Buyer shall purchase on the Closing Date, all of such Shareholder’s
right, title and interest in and to all of his, her or its Company Shares, free
and clear of all Encumbrances, against receipt by such Shareholder of his, her
or its pro rata portion of the Total Consideration pursuant to Section 2.02.
2.02. Payment of Consideration
.
(a)In consideration of the sale, assignment, transfer and deliverance of each
Shareholders’ right, title and interest in and to all of his, her or its Company
Shares, free and clear of all
        14 

--------------------------------------------------------------------------------



Encumbrances, Buyer shall pay (or shall procure the payment by Parent on its
behalf) to the Shareholders the Total Consideration as follows:
(i)Principal Shareholder Consideration. At the Closing, Buyer shall deliver (or
shall procure the delivery by Parent on its behalf) or cause to be delivered to
the Representative for further distribution to the Principal Shareholder: (A)
cash in an amount equal to the portion of the Total Cash Consideration set forth
next to the Principal Shareholder’s name on the Consideration Spreadsheet
(subject to adjustment as set forth in Section 2.03), less the Principal
Shareholder’s pro rata share of the Holdback (if any), less the Principal
Shareholder’s pro rata share of the Expense Fund; and (B) the number of shares
of Parent Common Stock with respect to the Escrowed Consideration, which shall
be delivered on behalf of the Principal Shareholder to the Escrow Agent in
accordance with Section 2.02(a)(iii).
(ii)Other Shareholder Consideration. At the Closing, Buyer shall deliver (or
shall procure the delivery by Parent on its behalf) or cause to be delivered to
the Representative for further distribution to each Other Shareholder: (A) cash
in an amount equal to the aggregate portion of the Total Cash Consideration set
forth next to the Other Shareholders’ names on the Consideration Spreadsheet
(subject to adjustment as set forth in Section 2.03), less the Other
Shareholders’ pro rata share of the Holdback (if any), less the Other
Shareholders’ pro rata share of the Expense Fund, less the Other Shareholders’
cash with respect to the Escrowed Consideration; and (B) cash with respect to
the Escrowed Consideration, which shall be delivered on behalf of the Other
Shareholders to the Escrow Agent in accordance with Section 2.02(a)(iii). Upon
delivery of such consideration to the Representative, the Buyer Parties shall
have no further obligation to any Other Shareholder with respect to the Total
Cash Consideration.
(iii)Escrowed Consideration. Buyer shall deposit (or shall procure the deposit
by Parent) or cause to be deposited with the Escrow Agent the Escrowed
Consideration payable to the Shareholders, including certificates representing
the portion of the Escrowed Consideration payable to the Principal Shareholder
pursuant to Section 2.02(a)(i)(B).
(iv)Expense Fund. Buyer shall deliver (or shall procure the delivery by Parent)
or cause to be delivered to the Representative cash equal to the Expense Fund
for the purposes described in Section 9.02(a).
(v)Net Working Capital Adjustment. The Total Cash Consideration paid will be
adjusted as set forth in Section 2.03.
(vi)Earnout Payments. The portion of the Earnout Payments, if any, payable to
the Shareholders shall be paid in accordance with Section 2.02(c).
(b)Escrowed Consideration. The Escrowed Consideration shall be held by the
Escrow Agent for the term provided for in the Escrow Agreement, released in
accordance with Section 8.03(i) and used solely to satisfy Damages, if any, for
which the Buyer Indemnitees are entitled to indemnification pursuant to Article
VIII, including any payment obligations set forth in Section 2.03, or as
provided in the Escrow Agreement. The Shareholders’ interest in, and
distributions from, the Escrow Account shall be determined and made pursuant to,
such Shareholder’s applicable Shareholder Percentage. One-half of all Escrow
Agent fees and expenses will be paid by the Buyer Parties and one-half will be
paid by the Representative on behalf of the Shareholders in accordance with the
Escrow Agreement.
        15 

--------------------------------------------------------------------------------



(c)Earnout Payments.
(i)Base EBITDA Earnout Payment. Buyer shall pay (or shall procure the payment by
Parent) to the Shareholders as part of the Total Consideration the amount, if
any, equal to the product of (A) 13.1250, multiplied by (B) the amount by which
Company EBITDA for the Earnout Period exceeds $8,722,778 (such payment amount,
as limited by the immediately following sentence, the “Base EBITDA Earnout
Payment”). The maximum amount to be paid by the Buyer Parties to the
Shareholders under the Base EBITDA Earnout shall be $11,448,646.
(ii)Base Revenue Earnout Payment. Buyer shall pay (or shall procure the payment
by Parent) to the Shareholders as part of the Total Consideration the amount, if
any, equal to the product of (A) 1.5188, multiplied by (B) the amount by which
the Earnout Period Revenue exceeds $32,306,587 (such payment amount, as limited
by the immediately following sentence, the “Base Revenue Earnout Payment”). The
maximum amount to be paid by the Buyer Parties to the Shareholders under the
Base Revenue Earnout shall be $4,906,563.
(iii)Upside EBITDA Earnout Payment. Buyer shall pay (or shall procure the
payment by Parent) to the Shareholders as part of the Total Consideration the
amount, if any, equal to the product of (A) 4.6648, multiplied by (B) the amount
by which Company EBITDA for the Earnout Period exceeds $9,595,056 (such payment
amount, as limited by the immediately following sentence, the “Upside EBITDA
Earnout Payment”). The maximum amount to be paid by the Buyer Parties to the
Shareholders under the Upside EBITDA Earnout shall be $4,068,985.
(iv)Upside Revenue Earnout Payment. Buyer shall pay (or shall procure the
payment by Parent) to the Shareholders as part of the Total Consideration the
amount, if any, equal to the product of (A) 0.5398, multiplied by (B) the amount
by which the Earnout Period Revenue exceeds $35,537,246 (such payment amount, as
limited by the immediately following sentence, the “Upside Revenue Earnout
Payment”). The maximum amount to be paid by the Buyer Parties to the
Shareholders under the Upside Revenue Earnout shall be $1,743,851.
(v)Earnout Payment Calculation Procedure. As soon as practicable, but in no
event later than 90 days following the end of the Earnout Period, Parent will
prepare and deliver to the Representative a calculation and statement of the
Earnout Payments (the “Earnout Statement”). Parent will prepare the Earnout
Statement in good faith and amounts included on the Earnout Statement shall be
determined in accordance with Parent’s GAAP. Parent will furnish the
Representative with the Earnout Statement and such supporting or back-up
schedules and documentation as may be reasonably necessary to confirm such
calculations. The Representative agrees to cooperate with Parent in the
preparation of the Earnout Statement, including providing Parent with supporting
or back-up schedules and documentation reasonably requested by Parent. After
delivery of the Earnout Statement, the Representative shall be granted
reasonable access by Parent to the books and records of Parent for purposes of
verifying the accuracy of the Earnout Statement. The Representative may submit
to Parent, not later than 60 days from the receipt of an Earnout Statement from
Parent, a list of any components of the Earnout Statement with which the
Representative disagrees, if any (an “Earnout Dispute Notice”), in which case
the disagreement shall be resolved pursuant to the procedures set forth in
Section 2.04. If the Representative does not issue an Earnout Dispute Notice
prior to such date, the Earnout Statement, as supplied to the Representative,
shall be deemed to have been accepted and agreed to by Representative, and shall
be final and binding on the Shareholders.
        16 

--------------------------------------------------------------------------------



(vi)Earnout Payment Procedure. Within 10 days after final determination of the
Earnout Payments and subject to Section 2.02(c)(viii) below, Buyer shall pay (or
shall procure the payment by Parent) to the Representative on behalf of the
Shareholders the Earnout Payments for further distribution by the Representative
to the Shareholders in accordance with the Shareholder Percentages. Such payment
shall be in cash by wire transfer of immediately available funds in accordance
with the wiring instructions provided to the Buyer Parties by the
Representative.
(vii)Company Business Unit Operation. During the Earnout Period, the Buyer
Parties shall cause the Company Business Unit to be operated as a separate
operating unit from Parent’s other operations, and separate books and records
will be kept and maintained for the Company Business Unit. Parent shall provide,
or cause to be provided, adequate funding so that the Company Business Unit has
sufficient working capital in order to conduct its business operations in the
ordinary course of business. During the Earnout Period, Parent shall: (A) not
sell, lease or otherwise dispose of any material portion of the Company’s
Intellectual Property outside of the ordinary course of business; and (B)
reasonably consult with Principal prior to causing the Company Business Unit to
cease using the Company’s PSL trademark/service mark.
(viii)Earnout Payment Offset. If, at the time the Buyer Parties are required to
pay the Earnout Payments, if any, a Buyer Party has asserted a written claim for
indemnification pursuant to Article VIII, the Buyer Parties shall be entitled to
withhold payment of and offset against payment of the Earnout Payments, the
Buyer Parties’ good faith estimate of the aggregate unpaid amount of such claim,
such offset to be applied against the full amount of such Buyer Party’s claim
until resolved by the parties. The right of offset is subject to Section 8.03(c)
and cumulative to any other rights or remedies the Buyer Parties may have
pursuant to Article VIII. Once the claim for indemnification for which the
withheld payment relates has been finally resolved by the parties, within 10
days Buyer shall pay (or shall procure the payment by Parent) to the
Representative on behalf of the Shareholders any Earnout withheld in excess of
such resolved claim plus interest at the rate of 5% per annum from the date the
Earnout Payments were due for further distribution by the Representative to the
Shareholders in accordance with the Shareholder Percentages. Such payment shall
be in cash by wire transfer of immediately available funds in accordance with
the wiring instructions provided to the Buyer Parties by the Representative.
(ix)Good Faith and Fair Dealing. Each party hereto agrees that it shall, with
respect to all matters related to the Earnout Payments, including the conduct of
the business of the Company Business Unit, act in good faith and the spirit of
fair dealing.
(x)Assumption. In the event that, during the Earnout Period, the Parent sells,
or otherwise transfers the Company or Company Business Unit (whether directly or
by merger, consolidation, exchange or sale (of all or a substantial portion) of
assets or equity or otherwise), then the Parent shall use Commercially
Reasonable Efforts to cause the Person acquiring the Company or Company Business
Unit to assume the Buyer Parties’ obligations hereunder that relate specifically
to the Earnout Payments (including under this Section 2.02(c)) as necessary to
preserve the original intent hereof and to maintain the Shareholders’ ability to
potentially earn the Earnout Payments, failing which, Buyer shall remain
obligated to the Shareholders with respect to the Earnout Payments in all
respects.
(xi)Survival. The terms, conditions and provisions of this Section 2.02(c) shall
expressly survive the Closing.
(d)Consideration Spreadsheet. Prior to the Closing Date, the Company shall
prepare and deliver to the Buyer Parties a spreadsheet (the “Consideration
Spreadsheet”), certified by the
        17 

--------------------------------------------------------------------------------



President of the Company, which shall set forth, as of the Closing Date, the
following: (i) the name of the Principal Shareholder and each Other Shareholder
and the number of shares of Company Capital Stock held by each such Shareholder;
(ii) the allocation of the Total Consideration among the Shareholders, including
the detail of the allocations among the components of the Total Consideration to
which such Shareholder is entitled, as applicable; (iii) each Shareholder’s
Shareholder Percentage; and (iv) the name of each Person to receive a payment
(including Transaction Expenses, the Escrowed Consideration and the Expense
Fund) at the Closing, the amount payable to each such Person, and wire
instructions for each such Person. The parties agree that the Buyer Parties
shall be entitled to rely on the Consideration Spreadsheet in making payments
under Article II and the Buyer Parties shall not be responsible for the
calculations or the determinations regarding such calculations in such
Consideration Spreadsheet.
(e)Withholding. Each Buyer Party shall be entitled to deduct and withhold from
the consideration otherwise payable to the Shareholders pursuant to this
Agreement any amounts required to be deducted and withheld by it under any
provision of Applicable Laws; provided that prior to any such deduction or
withholding, Buyer Party shall give any such Shareholder notice of its intention
to deduct or withhold and provide reasonable cooperation to such Shareholder in
minimizing or eliminating such deduction or withholding. If any Buyer Party so
withholds amounts, such amount will be paid to the applicable Tax Authority on
behalf of any such Shareholder, and such amounts shall be treated for all
purposes of this Agreement as having been paid to the Shareholder from whom such
deduction or withholding and payment to a Tax Authority was made.
2.03. Working Capital Determination
.
(a)Prior to the Closing Date, the Company shall prepare and deliver to the Buyer
Parties (i) an estimated balance sheet of the Company as of the close of
business on the day immediately prior to the Closing Date, together with
supporting or back-up schedules and documentation reasonably requested by Parent
(the “Estimated Closing Date Balance Sheet”) and (ii) a calculation and
statement of its estimated Net Working Capital as of the close of business on
the day immediately prior to the Closing Date calculated from the Estimated
Closing Date Balance Sheet (the “Estimated Statement”). The Company shall
prepare the Estimated Closing Date Balance Sheet and Estimated Statement in good
faith and all assets, liabilities and other amounts included on the Estimated
Closing Date Balance Sheet and Estimated Statement shall be determined in
accordance with Parent’s GAAP subject to Parent’s good faith review and
reasonable satisfaction. If the Net Working Capital set forth on the Estimated
Statement (the “Estimated Net Working Capital”) is less than the Net Working
Capital Threshold Amount, then the Total Cash Consideration will be reduced by
the amount of such deficiency. If the Estimated Net Working Capital is more than
the Net Working Capital Threshold Amount, then the Total Cash Consideration will
be increased by the amount of such excess, provided that such excess amount (the
“Holdback Amount”) shall be held back by the Buyer Parties until such time as
the Net Working Capital is finally determined based upon the Closing Date
Statement or pursuant to the procedures set forth in Section 2.04 below. Any
adjustment pursuant to this Section 2.03 shall adjust the consideration received
by each Shareholder pro rata by its respective Shareholder Percentage multiplied
by the total adjustment amount, subject to Section 2.03(c).
(b)As soon as practicable, but in no event later than 120 days following the
Closing Date, Parent will prepare and deliver to the Representative a
calculation and statement of the Net Working Capital as of the close of business
on the day immediately prior to the Closing Date (the “Closing Date Statement”).
Parent will prepare the Closing Date Statement in good faith and all assets,
liabilities and other amounts included on the Closing Date Statement shall be
determined in accordance with Parent’s
        18 

--------------------------------------------------------------------------------



GAAP. To the extent the Closing Date Statement varies from the Estimated
Statement, Parent will furnish the Representative with the Closing Date
Statement such supporting or back-up schedules and documentation as may be
reasonably necessary to confirm such variances. The Representative agrees to
reasonably cooperate with Parent in Parent’s preparation of the Closing Date
Statement, including providing Parent with supporting or back-up schedules and
documentation reasonably requested by Parent. After delivery of the Closing Date
Statement, the Representative shall be granted reasonable access by the Buyer
Parties to the books and records of the Buyer Parties for purposes of verifying
the accuracy of the calculation and statement of Net Working Capital in the
Closing Date Statement. The Representative may submit to Parent, not later than
60 days from the receipt of the Closing Date Statement from Parent, a list of
any components of the Closing Date Statement with which the Representative
disagrees, if any (a “Closing Date Dispute Notice”), in which case the
disagreement shall be resolved pursuant to the procedures set forth in Section
2.04. If the Representative does not issue a Closing Date Dispute Notice on or
prior to such date, the Closing Date Statement, as supplied to the
Representative, shall be deemed to have been accepted and agreed to by, and
shall be final and binding on, the parties to this Agreement.
(c)If the Net Working Capital, as finally determined based upon the Closing Date
Statement or pursuant to the procedures set forth in Section 2.04, as
applicable, is less than the Estimated Net Working Capital, then the amount of
such deficiency shall be released promptly from the Holdback Amount, if any, and
paid to Buyer (or if it shall direct, to Parent). If the amount of such
deficiency owed to Buyer is less than the Holdback Amount, the remaining balance
of the Holdback Amount shall be distributed to the Representative within 10 days
after the final determination of the Net Working Capital on behalf of the
Shareholders for further distribution by the Representative to the Shareholders
in accordance with the Shareholder Percentages. Any such payment to the
Representative on behalf of the Shareholders shall be in cash by wire transfer
of immediately available funds in accordance with wire transfer instructions
provided to the Buyer Parties by the Representative. In the event that the
Holdback Amount, if any, is insufficient to satisfy the amount of such
deficiency, the Representative on behalf of the Shareholders shall immediately
tender to Buyer (or if it shall direct, to Parent), in cash, an amount equal to
such deficiency or the Buyer Parties may elect, in their sole discretion, to
claim any remaining deficiency as Damages pursuant to Article VIII. The
Representative covenants and agrees to jointly instruct the Escrow Agent in
writing as soon as reasonably practicable after the final determination of the
Net Working Capital to make any disbursement required by this Section 2.03.
(d)If the Net Working Capital, as finally determined based upon the Closing Date
Statement or pursuant to the procedures set forth in Section 2.04, as
applicable, is greater than the Estimated Net Working Capital, then Buyer shall
(or shall procure that Parent shall) pay the Holdback Amount, if any, and the
Total Cash Consideration will be further increased by the amount, if any, by
which (i) the Net Working Capital less the Estimated Net Working Capital exceeds
(ii) the Holdback Amount, and Buyer shall (or shall procure that Parent shall)
promptly pay the Holdback Amount and such excess, if any, to the Representative
on behalf of the Shareholders for further distribution by the Representative to
the Shareholders in accordance with the Shareholder Percentages. Such payment
shall be within 10 days after the final determination of the Net Working Capital
in cash by wire transfer of immediately available funds in accordance with wire
transfer instructions provided to the Buyer Parties by the Representative.
(e)Notwithstanding anything in this Section 2.03 to the contrary, if, at the
time Buyer is required to release, or procure the release of, the Holdback
Amount, a Buyer Party has asserted a written claim for indemnification pursuant
to Article VIII, Buyer shall be entitled to (or procure that Parent shall be
entitled to) withhold payment of and offset against payment of the Holdback
Amount, the
        19 

--------------------------------------------------------------------------------



Buyer Parties’ good faith estimate of the aggregate unpaid amount of such claim,
such offset to be applied against the full amount of such Buyer Party’s claim
until resolved by the parties. The right of offset is subject to Section 8.03(c)
and cumulative to any other rights or remedies the Buyer Parties may have
pursuant to Article VIII. Once the claim for indemnification for which the
withheld payment relates has been resolved by the parties, within 10 days Buyer
shall promptly pay (or procure that Parent shall promptly pay) to the
Representative on behalf of the Shareholders any portion of the Holdback Amount
withheld in excess of such resolved claim plus interest at the rate of 5% per
annum from the date the Holdback Amount was due for further distribution by the
Representative to the Shareholders in accordance with the Shareholder
Percentages. Such payment shall be in cash by wire transfer of immediately
available funds in accordance with the wiring instructions provided to the Buyer
Parties by the Representative.
2.04. Dispute Resolution
. In the event a Closing Date Dispute Notice or an Earnout Dispute Notice, as
the case may be, is timely delivered to Parent by the Representative, Parent and
the Representative shall negotiate thereafter for a period of up to 30 days in
good faith to resolve any items of dispute. If, at the end of such period,
Parent and the Representative do not resolve such items of dispute, Parent and
the Representative shall promptly, but in any event, within ten days retain
Ernst & Young LLP or other nationally recognized firm of certified public
accounts mutually agreeable by Parent and the Representative (the “Arbitrating
Accountant”). The Arbitrating Accountant shall have access to all documents,
records and work papers reasonably necessary to perform its function. The
determination by the Arbitrating Accountant applying the procedures described
herein shall be final, binding, and conclusive on the parties hereto, absent
fraud or manifest error and judgment may be entered thereon in a court of
competent jurisdiction. Parent and the Representative shall use Commercially
Reasonable Efforts to cause the Arbitrating Accountant to make its determination
within 30 days of its engagement, and the Buyer Parties, the Company, the
Representative, the Shareholders and their respective employees or agents will
cooperate with the Arbitrating Accountant during its engagement. Parent and
Representative shall instruct the Arbitrating Accountant to consider only those
items and amounts in the Closing Statement that are set forth in the Closing
Date Dispute Notice or the Earnout Dispute Notice, as the case may be, which
Parent and Representative are unable to resolve. Parent and Representative shall
each submit a binder to the Arbitrating Accountant and the other party promptly
(and in any event within 30 days after the Arbitrating Accountant’s engagement),
which binder shall contain such party’s computation of the disputed items
(calculated in accordance with Parent’s GAAP) and information, arguments and
support for such party’s position. The Arbitrating Accountant shall review such
binders and base its determination solely on them in accordance with Parent’s
GAAP and in accordance with the definition of applicable components and
methodologies of the Net Working Capital or Earnout Payments set forth herein,
as the case may be. In resolving any disputed item, the Arbitrating Accountant
may not assign a value to any item greater than the greatest value for such item
claimed by either party or less than the smallest value for such item claimed by
either party. All communications between a party and the Arbitrating Accountant
shall be in writing and shall be transmitted to the other party at the same time
they are transmitted to the Arbitrating Accountant and neither Parent nor
Representative shall have ex parte communications with the Arbitrating
Accountant regarding the subject of the parties’ dispute. The fees, costs and
expenses of the Arbitrating Accountant shall be shared by Parent and the
Representative as follows: of the aggregate amount in dispute, if the
Arbitrating Accountant adopts Parent’s position absolutely, the Representative
on behalf of the Shareholders shall pay all such fees, costs and expenses, and
if the Arbitrating Accountant adopts the Representative’s position absolutely,
then the Buyer Parties shall pay all such fees, costs and expenses. If the
Arbitrating Accountant adopts a compromise between the two positions, then the
Buyer Parties, on the one hand, and the Representative, on the other hand and on
behalf of the Shareholders, shall share the fees, costs and expenses in inverse
proportion to the relative success of each
        20 

--------------------------------------------------------------------------------



party, with the more successful party bearing a proportionately smaller share of
the fees, costs and expenses. Each of Parent, on the one hand, and the
Shareholders, on the other hand, shall be responsible for their own respective
costs and expenses; provided that the parties agree that the Arbitrating
Accountant shall have the authority to require that a party pay a greater share
of such fees, costs and expenses if the Arbitrating Accountant determines that
the dispute was frivolous or brought in bad faith. Any fees, costs and expenses
payable by Shareholders shall be paid from the Representative’s Expense Fund, to
the extent available.
2.05. Fractional Shares
. In lieu of fractional shares of Parent Common Stock, Parent shall deliver or
cause to be delivered to the Principal Shareholder at the time Parent delivers
any shares of Parent Common Stock, cash in an amount equal to any fractional
share of Parent Common Stock, if any, deliverable to the Principal Shareholder
multiplied by the Parent Stock Per Share Price as of the payment date.
2.06. The Closing
.
(a)Time and Location. Subject to the terms and conditions in this Agreement, the
closing of the Acquisition (the “Closing”) shall take place remotely via the
exchange of documents and signatures and the electronic transfer of funds on the
date hereof (the “Closing Date”). For purposes of this Agreement, the Closing
shall be deemed to occur at 12:01 a.m. U.S. Eastern Time on the Closing Date,
such that Buyer owns the Company Shares for the full Business Day of the Closing
Date.
(b)Closing Deliveries of the Buyer Parties. At the Closing, the relevant Buyer
Party shall deliver the Escrowed Consideration to the Escrow Agent and shall
deliver or cause to be delivered to the applicable Seller Party or
Representative, as applicable, all of the following:
(i)the payment of the Total Consideration to be paid at Closing as provided in
Section 2.02(a);
(ii)the Escrow Agreement, executed by Parent and the Escrow Agent;
(iii)each Restrictive Agreement, executed by Parent;
(iv)the Transition Services Agreement, executed by the Company; and
(v)without limitation by specific enumeration of the foregoing, all other
agreements, documents, instruments, certificates, or other items reasonably
required to be delivered by a Buyer Party under this Agreement.
(c)Closing Deliveries of the Seller Parties. At the Closing, the Seller Parties
shall deliver or cause to be delivered to the Buyer Parties all of the
following:
(i)stock certificates evidencing the Company Shares, duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank by each Shareholder;
(ii)the Escrow Agreement, executed by the Representative;
(iii)each Restrictive Agreement, executed by the parties thereto (other than
Parent);
        21 

--------------------------------------------------------------------------------



(iv)the Transition Services Agreement, executed by SENSAS;
(v)[intentionally omitted];
(vi)resignations of each officer, director and fiscal auditor of the Company;
(vii)a certificate of an authorized officer of the Company certifying the
Company’s Charter Documents and minutes of the approvals of the Company
shareholders of the execution, delivery and performance of this Agreement and
the Transaction Documents, and that all such approvals are in full force and
effect;
(viii)a certificate of good standing (i.e. certificate of existence and legal
representation) for the Company from the Chamber of Commerce, dated no more than
ten days prior to the Closing Date;
(ix)evidence of the payment of all Indebtedness as of the Closing Date and lien
releases, payoff letters and lien termination statements as may be necessary to
evidence the release and termination of all Encumbrances (other than Permitted
Encumbrances) on any of the properties or assets of the Company; and
(x)without limitation by specific enumeration of the foregoing, all other
agreements, documents, instruments, certificates, or other items reasonably
required to be delivered by the Company and/or the Shareholders under this
Agreement.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to the Buyer Parties that the statements
contained below are true and correct as of the date hereof, except as set forth
in the disclosure schedule (the “Company Disclosure Schedule”) delivered to the
Buyer Parties, on the date hereof. The disclosures in any section or subsection
of the Company Disclosure Schedule shall qualify other sections and subsections
in this Article III where it should be reasonably apparent that such disclosure
relates to other such sections and subsections. When used herein, the term “to
the knowledge of the Company” or words of comparable import, means facts or
circumstances (a) within the actual knowledge of the Persons listed in Schedule
1.1(c) after having conducted a commercially reasonable inquiry, or (b) which
should reasonably be expected to be known or otherwise discovered by such
individuals during the performance of their ordinary duties.
3.01. Organization; Qualification
. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the Republic of Colombia and has the requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted. The Company is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of the Company’s business and operations or the character or location of
the properties and assets owned by it and used in the Company’s business and
operations makes such qualification necessary, which jurisdictions are listed on
Schedule 3.01 and such jurisdictions are the only jurisdictions in which the
nature of its business or operations or the ownership or leasing of its
properties and assets makes qualification necessary, except where failure to be
so qualified would not reasonably be expected to have a Company Material Adverse
        22 

--------------------------------------------------------------------------------



Effect. The Company has delivered to the Buyer Parties true and complete copies
of the Company’s Charter Documents. The Company is not in violation of any of
the provisions of the Charter Documents. The Company is solvent and able to pay
its debts when they become due to be paid. Except as set forth on Schedule 3.01,
the Company does not currently own, hold or have, and for the last ten years has
not owned, held or had, directly or indirectly, any interest in any capital
stock or other equity interests, or rights or obligation to acquire capital
stock or other equity interests of any other Person. The Company is not, nor has
it agreed to become, a member of any partnership (incorporated or
unincorporated) or any unincorporated association, joint venture or consortium.
Except as set forth on Schedule 3.01, there are no outstanding powers of
attorney executed by or on behalf of the Company.
3.020.  Capital Structure
.
(a)Capital Stock.
(i)As of the date hereof, the authorized capital stock of the Company consists
of 2,000,000 shares of Company Capital Stock.
(ii)At the date hereof, there are 2,000,000 Company Shares, all of which are
owned by the Shareholders and in the amounts as set forth on Schedule 3.02(a),
and there are no other issued or outstanding shares of capital stock of the
Company. All of the Company Shares are held beneficially and of record by the
Shareholders set forth on Schedule 3.02(a) free and clear of all Encumbrances.
All of the Company Shares have been duly authorized and validly issued and are
fully paid, non-assessable and not subject to any preemptive rights. All of the
Company Shares have been issued in compliance with all Applicable Laws.


(b)Agreements. There are no outstanding securities convertible into or
exchangeable or exercisable for Company Capital Stock or other equity interests
or ownership interest of the Company, or options, warrants or other rights to
acquire capital stock or other equity interest or ownership interests in the
Company. The Company Capital Stock is not subject to any voting trust agreement
or any other Contract relating to the acquisition (including rights of first
refusal or preemptive rights), registration under any Applicable Laws, voting,
dividend rights or disposition. Other than the Shareholders, no other Person
shall have any claim to or interest in any of the Total Consideration paid by
the Buyer Parties hereunder.
3.03. Authority and Due Execution
.
(a)Authority. The Company has all requisite power and authority to execute and
deliver this Agreement and the other Transaction Documents to which the Company
is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated in this Agreement and the other
Transaction Documents to which the Company is a party. The execution, delivery
and performance of this Agreement and the other Transaction Documents to which
the Company is a party, and the consummation by the Company of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action on the part of the Company and no other proceedings on the part of the
Company are necessary to authorize the execution, delivery and performance of
this Agreement and the other Transaction Documents to which the Company is a
party or to consummate the transactions contemplated hereby or thereby.
        23 

--------------------------------------------------------------------------------



(b)Due Execution. This Agreement and each other Transaction Document to which
the Company is a party have been duly and validly executed and delivered by the
Company and, assuming due execution and delivery by the Buyer Parties and any
other party hereto and thereto (other than the Company), this Agreement and each
other Transaction Document to which the Company is a party, constitutes the
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, reorganization, insolvency (including without limitation all
Applicable Laws relating to fraudulent transfers), moratorium or similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
3.04. Non-Contravention; Consents
.
(a)Non-Contravention. The execution and delivery of this Agreement and the other
Transaction Documents to which the Company is a party do not, and the
performance of this Agreement and the other Transaction Documents by the Company
will not (i) conflict with or violate the Charter Documents of the Company, (ii)
conflict with or violate any Applicable Laws, or (iii) result in any breach or
violation of or constitute a default (or any event, which, with notice or lapse
of time, or both would constitute a default) under, alter the rights or
obligations of any third party under, or give to others any right of
termination, amendment, acceleration or cancellation of, or result in the
creation of an Encumbrance on any asset of the Company pursuant to any Material
Contract to which the Company is a party or otherwise subject, except as set
forth in Schedule 3.04(b).
(b)Consents. Except as set forth on Schedule 3.04(b), no Consent is required to
be obtained under any Material Contract in connection with the execution,
delivery or performance by the Company of this Agreement or any other
Transaction Document by the Company or the consummation of the transactions
contemplated hereby and thereby.
3.05. Material Contracts
.
(a)Schedule 3.05(a) sets forth a list of all Material Contracts, including the
name of the parties thereto, the date of each such Material Contract and each
amendment thereto. (i) Each Material Contract is legal, valid and binding upon
the Company and, to the knowledge of the Company, on the other parties thereto
and in full force and effect, (ii) the Company has performed all material
obligations required to be performed by it to date and is entitled to all
material benefits under each such Material Contract, (iii) the Company is not,
and to the knowledge of the Company, no other party is in breach or default in
any material respect under any Material Contract, (iv) no event or condition
exists which constitutes or, after notice or lapse of time or both, would
constitute, a material breach or default of the Company under any Material
Contract, (v) the Company has not received written notice within the past 12
months that any party to an Material Contract intends to terminate such Material
Contract, and (vi) the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Company is a party
will not give any Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, or to cancel, terminate
or modify any Material Contract. The Company has provided to the Buyer Parties
true and complete copies of all Material Contracts including all amendments,
terminations and modifications thereof.
        24 

--------------------------------------------------------------------------------



(b)No Material Contract: (i) was entered into on the basis that the Company
constituted, or asserted that it is, was or will be, a minority business, a
disadvantaged business enterprise, or a woman-owned business enterprise or was
entitled to any preferential or set aside status afforded by Applicable Law;
(ii) entitles the Company to any benefit as a result of the Company’s actual or
asserted status as a minority business, a woman-owned business enterprise, a
disadvantaged business enterprise, or other preferential status afforded by
Applicable Law; or (iii) contains a representation, warranty, covenant or
requirement that the Company is, was or will be a minority business, a
woman-owned business enterprise, or a disadvantaged business enterprise, or
entitled to other preferential status afforded by Applicable Law.
3.06. Title to Assets; Sufficiency
.
(a)The Company has good and marketable title to, or valid leasehold interests
in, all of the assets owned, held or used by the Company (other than any
licensed or leased assets, as to which the Company has valid licenses or
leasehold interests) and owns all of such assets (including such licenses or
leasehold interests) free and clear of any Encumbrances, other than Permitted
Encumbrances. Such assets constitute all of the assets necessary or used to
conduct the business of the Company as it is presently conducted. No such asset
is owned by any other Person without a valid and enforceable right of the
Company to use and possess such assets. None of the assets subject to the
Restructuring Transaction are material to the business of the Company other than
the Restructured Business.
(b)All material items of Personal Property owned or leased by the Company is
adequate for the conduct of the business of the Company as currently conducted
and in good operating condition, regularly maintained, subject to normal wear
and tear, and none of such Personal Property is subject to the Restructuring
Transaction, except as addressed in the Transition Services Agreement. The
Company has sole and exclusive ownership of, free and clear of any Encumbrances
other than Permitted Encumbrances, or the valid right to use, unrestricted by
contract (other than restrictions contained in the Material Contracts), all
customer lists, customer contact information, customer correspondence and
customer licensing and purchasing histories relating to current and former
customers of the Company and their transaction of business with the Company, in
each case except as prohibited or restricted by Applicable Law. No Person other
than the Company possesses any licenses, claims or rights with respect to the
use of any such customer information owned by the Company.
(c)Without limiting the generality of the foregoing, the computer software,
hardware, systems, databases and information technology services used in the
operation of the Company’s business (the “Computer System”) are sufficient, in
all material respects, for the immediate needs of such business, including any
remote work arrangements implemented in response to or as a result of the
COVID-19 pandemic and restrictions imposed by any applicable Governmental Entity
in response to such pandemic. The Company has arranged for disaster recovery
and/or back-up data processing services adequate to meet the Company’s data
processing needs in all material respects in the event the Computer System or
any of its material components is rendered temporarily or permanently
inoperative as a result of a natural or other disaster, and is tested at least
on an annual basis. The Computer System has not suffered any failures, errors or
breakdowns in the Computer System within the past 12 months that have caused any
substantial disruption or interruption in the Company’s business. The Company
has taken Commercially Reasonable Efforts to protect and maintain the security,
operation and integrity of the material Computer Systems, and all information
stored or contained therein or transmitted thereby. The Company has taken
Commercially Reasonable Efforts to ensure that all such Computer Systems (i) are
free from any bug, virus or programming, design or documentation error or
corruption or
        25 

--------------------------------------------------------------------------------



material defect that could reasonably be expected to result in a substantial
disruption or interruption in the Company’s business, and (ii) are fully
functional and operate and run in a reasonable and efficient business manner.
Such Computer Systems are sufficient for the conduct of the Company’s business
as currently conducted.
3.07. Financial Statements; Indebtedness
.
(a)Attached as Schedule 3.07(a) are true and complete copies of the (i) audited
financial statements of the Company (consisting of the statement of financial
position -estado de situación financiera-, income statement -estado de
resultados-, statement of changes in equity -estado de cambio en el patrimonio-
and cash flow statement -estado de flujos de efectivo-) as of and for the year
ended December 31, 2019, (ii) unaudited financial statements of the Company
(consisting of the statement of financial position -estado de situación
financiera-, income statement -estado de resultados-, statement of changes in
equity -estado de cambio en el patrimonio- and cash flow statement -estado de
flujos de efectivo-) as of and for the year ended December 31, 2018 and (iii)
the unaudited financial statements of the Company (consisting of the statement
of financial position -estado de situación financiera- and income statement
-estado de resultados-) as of and the four-month period ended April 30, 2020
(collectively, the “Financial Statements”). The Financial Statements have been
prepared in accordance with the Accounting Principles (except that the interim
Financial Statements do not contain all notes required by the Accounting
Principles and the interim Financial Statements are subject to normal year-end
adjustments which will not be material in amount in the aggregate) consistently
applied and in accordance with historic past practices throughout the periods
involved and fairly present in all material respects the financial position and
results of operations of the Company as of the dates, and for the periods,
indicated therein. For the avoidance of doubt, the representations and
warranties in this Agreement with respect to the Financial Statements do not
include the Pro Forma Financial Statements.
(b)Except as set forth in the Financial Statements, the Company has no material
liabilities, contingent or otherwise that are of a type required to be reflected
on a balance sheet prepared in accordance with the Accounting Principles, other
than (i) liabilities incurred in the ordinary course of business subsequent to
the date of the most recent Financial Statements, (ii) liabilities under
Contracts incurred in the ordinary course of business and not required under the
Accounting Principles to be reflected in the Financial Statements, (iii) any
debts, liabilities or obligations arising out of the transactions (other than
the Restructuring Transaction) contemplated by this Agreement and the other
Transaction Documents to which the Company is a party and (iv) any liabilities
to the extent included in the Net Working Capital as of the Closing Date or
other components of the Total Consideration as finally determined pursuant to
Section 2.03. Without limiting the generality of the foregoing, except as set
forth on Schedule 3.07(b), the Company does not have any outstanding liability,
contingent or otherwise, or obligation with respect to the Restructuring
Transaction. Except as set forth in the Financial Statements, the Company does
not secure the guaranty or indemnification of any Indebtedness of any other
Person. For all periods covered by the Financial Statements, the Company has
maintained a standard system of accounting established and administered in
accordance with the Accounting Principles. The Company does not have any
Personal Property, assets, accounts or monies owed subject to the unclaimed
property laws of any state or other jurisdiction.
(c)The Company does not have, and is not otherwise subject to, any Indebtedness
of any type (whether accrued, absolute, contingent, matured, unmatured or other
and whether or not required to be reflected in the Financial Statements) that is
not fully reflected on Schedule 3.07(c). Schedule 3.07(c) lists each item of
Indebtedness identifying the creditor including name and address, the type of
        26 

--------------------------------------------------------------------------------



instrument under which the Indebtedness is owed and the amount of the
Indebtedness as of the Business Day immediately prior to the date hereof. With
respect to each item of Indebtedness, the Company is not in default, no payments
are past due, and to the knowledge of the Company, no circumstance exists that,
with notice, the passage of time or both, could constitute a default by the
Company under any item of Indebtedness. The Company has not received any notice
of a default, alleged failure to perform or any offset or counterclaim with
respect to any item of Indebtedness that has not been fully remedied and
withdrawn. The consummation of the transactions contemplated by this Agreement
or any other Transaction Document to which the Company is a party will not cause
a default, breach or an acceleration, automatic or otherwise, of any conditions,
covenants or any other terms of any item of Indebtedness. The Company is not a
guarantor or otherwise liable for any liability or obligation (including
indebtedness) of any other Person or in connection with the Restructuring
Transaction. As of the Closing Date, the Company will have repaid all
Indebtedness.
3.08. Absence of Certain Changes or Events
. Except as set forth in the Financial Statements, since December 31, 2019, the
Company has conducted its business in the ordinary course of business and,
without limiting the generality of the foregoing, there has not been any Company
Material Adverse Effect since such date, and, to the knowledge of the Company,
no fact or condition specific to the Company exists since such date which would
reasonably be expected to have a Company Material Adverse Effect.
3.09. Accounts Receivable
. Schedule 3.09 sets forth all outstanding Accounts Receivable as of the date of
this Agreement, with a range of days elapsed since the invoice date for each
such Account Receivable, and the aggregate amount of reserves or allowances for
doubtful accounts in the aggregate. All such Accounts Receivable are bona fide,
arose in the ordinary course of business and are collectible in the book amounts
thereof, less the allowance for doubtful accounts and returns which are
adequate. All such Accounts Receivable have been recorded in accordance with the
Accounting Principles as reflected in the Financial Statements. None of such
Accounts Receivable is subject to any factoring, purchase or other similar
arrangement. None of such Accounts Receivable is subject to any material claim
of offset or recoupment or counterclaim, subject to allowances and accruals for
bad debt as reflected in the Financial Statements, and the Company has no
knowledge of any specific facts that would reasonably be expected to give rise
to any such claim. No material amount of such Accounts Receivable is contingent
upon the performance by the Company of any obligation which will not have been
performed in a satisfactory manner by the Company prior to the Closing Date.
Except as set forth on Schedule 3.09, no request or agreement for deduction,
discount or delayed or deferred payment terms has been made with respect to any
of such Accounts Receivable, including in response to or as a result of the
COVID-19 pandemic. The Company has no fixed fee project with a customer that is
expected to result in a net loss to the Company which would require the Company
to treat the underlying arrangement as a “loss contract” under the Accounting
Principles, except to the extent the estimated loss from such arrangement is
reflected in the Estimated Closing Date Balance Sheet.
3.10. Business; Restrictions on Business Activities
. The Company is and for the last seven years has been engaged in the business
of providing nearshore outsourcing services, software development services,
software engineering services, test automation and QA services, DevOps services,
user experience and user interface services, cloud architecture design and
implementation services, blockchain service, analytics services, big data and
fast data services, chatbots and voice recognition services, modern scalable
platform services, mobile services, performance engineering services, software
reengineering services and technology staff augmentation
        27 

--------------------------------------------------------------------------------



services. Except for the Restructured Business, no member of the Company Group
has engaged in any other business during such period. The Company has not
entered into any agreement and is not otherwise subject to any judgment,
injunction, order or decree, under which the Company is restricted from selling,
licensing or otherwise distributing any of its technology or products or from
providing services to customers or potential customers or any class of
customers, in any geographic area, during any period of time or in any segment
of any market or otherwise having the effect of prohibiting or impairing any
business practice of the Company, any Buyer Party or any of their respective
Affiliates, any acquisition or sale of property by such Person or the conduct of
such Person’s business as currently conducted or proposed to be conducted,
whether before or after the Closing.
3.11. Legal Proceedings
. There is no claim, action, suit or proceeding, or governmental inquiry or
investigation, pending, or to the knowledge of the Company, threatened, against
any member of the Company Group, its assets, a Shareholder in his/her/its
capacity as such, or any officer or employee of a member of the Company Group in
his or her capacity as such, nor to the actual knowledge of the Company is there
any reasonable basis for any such claim, action, suit, proceeding, inquiry or
investigation. There is no judgment, decree or order against a member of the
Company Group or adversely affecting a member of the Company Group which
restricts such Person’s ability to conduct its business in any area where it is
currently conducting such business. There is no litigation that a member of the
Company Group has pending or threatened against other parties.
3.12. Taxes
. Except as set forth on Schedule 3.12:
(a)(i) All Tax Returns which were required to be filed by the Company Group have
been duly and timely filed (taking into account any applicable extensions), (ii)
all information provided in each such Tax Return was true, correct and complete
in all material respects, (iii) all Taxes owed by the Company Group which have
become due have been timely paid in full, (iv) no penalty, interest or other
charge is due with respect to the late filing of any such Tax Return or late
payment of any such Tax, (v) all Tax withholding and deposit requirements
imposed on or with respect to the Company Group have been satisfied in full in
all respects, (vi) there are no Encumbrances, other than Permitted Encumbrances,
on any of the assets of the Company Group that arose in connection with any
failure to pay any Tax, and (vii) the Company Group is not liable for any Tax as
a transferee or successor. The Company Group has withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, shareholder, or other third
party, and material Tax Returns required with respect thereto have been properly
completed in all material respects and timely filed.
(b)Schedule 3.12(b): (i) lists all Colombian, Colombian VAT and any other Tax
Returns in excess of $50,000 and all other Tax Returns filed with respect to the
Company Group on a regular basis for the last five years; (ii) indicates those
Tax Returns that have been audited; and (iii) indicates those Tax Returns that
are currently the subject of audit and those Tax Returns for which audits have
been closed. The Company has made available to Parent true, correct and complete
copies of all such Tax Returns, examination reports, and statements of
deficiencies assessed against or agreed to by the Company Group since December
31, 2016.
(c)There is no written claim against the Company Group for any Taxes from a Tax
Authority that remains unpaid, and, to the knowledge of the Company, no
assessment, deficiency or adjustment has been asserted, proposed, or threatened
with respect to any Tax Return of the Company
        28 

--------------------------------------------------------------------------------



Group that remains unpaid. There are no requests for rulings or determinations,
or applications requesting permission for a change in accounting practices, in
respect of Taxes of the Company Group, pending with any Tax Authority.
(d)There is not in force any extension of time with respect to the due date for
the filing of any Tax Return of or with respect to the Company Group or any
waiver of any statute of limitations or agreement with a Tax Authority for any
extension of time for the assessment or payment of any Tax of or with respect to
the Company Group.
(e)No member of the Company Group is bound by any Tax allocation, sharing or
indemnity agreements or arrangements and no payments are due by the Company
Group pursuant to any such agreement or arrangement, except, in each case, for
those agreements entered into in the ordinary course of business not primarily
related to Taxes. All amounts payable with respect to (or by reference to) Taxes
pursuant to those agreements entered into in the ordinary course of business not
primarily related to Taxes have been timely paid in accordance with the terms of
such agreements.
(f)The aggregate amount of the unpaid Tax liabilities of the Company Group for
all Tax periods ending on or before the date of the most recent Financial
Statements are reflected on the Financial Statements as of the dates thereof
(excluding any reserves for deferred Taxes). The aggregate amount of the unpaid
Tax liabilities of the Company Group for all Tax periods (or portions thereof)
prior to and including the Closing Date will not exceed the aggregate amount of
the unpaid Tax liabilities of the Company Group as reflected on such Financial
Statements (excluding any reserves for deferred Taxes), as adjusted for the
operations and transactions in the ordinary course of business of the Company
for the period from the date of the most recent Financial Statements to and
including the Closing Date consistent with the past custom and practice of the
Company.
(g)None of the property of the Company Group is held in an arrangement that has
been classified as a partnership for Tax purposes, and the Company Group does
not own any interest in a “controlled foreign corporation” (as defined in
Section 957 of the Code), or a “passive foreign investment company” (as defined
in Section 1297 of the Code) or other entity the income of which is or could be
required to be included in the income of the Company Group.
(h)The Company will not be required to include any amount in taxable income for
any taxable period ending after the Closing Date as a result of a change in
accounting method for any taxable period ending before the Closing Date or
pursuant to any “closing agreement” as described in Section 7121 of the Code (or
corresponding provision of non-U.S. Law) with any Tax Authority with respect to
any such taxable period. The Company will not be required to include in taxable
income for any period ending after the Closing Date any income that accrued in a
prior period but was not recognized in any prior period as a result of (i) an
installment sale or open transaction disposition made prior to the Closing Date,
(ii) the completed contract method of accounting, (iii) the long-term contract
method of accounting, (iii) the cash method of accounting, (iv) change in method
of accounting for a taxable period ending prior to the Closing Date, or (v) use
of an improper method of accounting for a taxable period ending prior to the
Closing Date.
(i)No member of the Company Group has entered into any agreement or arrangement
with any Tax Authority that requires such member (or any successor by merger) to
take any action or to refrain from taking any action. No member of the Company
Group is a party to any agreement with any Tax Authority that would be
terminated or adversely affected as a result of the transactions contemplated by
this Agreement.
        29 

--------------------------------------------------------------------------------



(j)All payments by or to the Company Group comply with all applicable transfer
pricing requirements imposed by any Governmental Entity, and the Company Group
has provided to the Buyer Parties accurate and complete copies of all transfer
pricing documentation prepared pursuant to Applicable Law (or any similar
foreign statutory, regulatory, or administrative provision) by or with respect
to the Company Group during the past five years.
(k)The Company Group is in compliance with all material (and, to the knowledge
of the Company, other) terms and conditions of any applicable Tax exemption, Tax
holiday or other Tax reduction agreement with a Tax Authority.
(l)There is no material property or obligation of the Company Group, including
uncashed checks to vendors, customers, or employees, non-refunded overpayments,
or unclaimed subscription balances, that is escheatable to any U.S. state,
district or municipality under any Applicable Laws as of the date hereof or that
may at any time after the date hereof become escheatable to any state, district
or municipality under any Applicable Laws.
(m)The aggregate amount of the unpaid Tax liabilities of the Company Group for
the Restructuring Transaction are reflected on the Financial Statements as of
the dates thereof. The aggregate amount of the unpaid Tax liabilities of the
Company Group for the Restructuring Transaction will not exceed the aggregate
amount of the unpaid Tax liabilities of the Company Group for the Restructuring
Transaction as reflected on such Financial Statements.
(n)Each member of the Company Group is and has since its incorporation been
resident for all Tax purposes only in its jurisdiction of incorporation and
neither has nor has had a branch, agency or permanent establishment outside of
its jurisdiction of incorporation.
3.13. Employee Benefit Plans
.
(a)Schedule 3.13(a) contains a true and complete list of each Company Benefit
Plan. With respect to each Company Benefit Plan, the Company has delivered to
the Buyer Parties true and complete copies (as applicable) of the plan documents
and summary plan descriptions, the most recent actuarial reports (including any
estimates of retiree medical liabilities), and all related trust agreements,
insurance contracts and other funding agreements associated with such Company
Benefit Plan.
(b)With respect to each Company Benefit Plan (and each related trust, insurance
contract or fund), no event has occurred and there exists no condition or set of
circumstances, in connection with which the Company would be subject to any
material liability under any Applicable Law, other than in connection with the
payment or provision of benefits thereunder in the ordinary course of business.
(c)All contributions (including all employer contributions and employee salary
reduction contributions) that are due and owing have been paid to each Company
Benefit Plan (or related trust or held in the general assets of the Company or
accrued, as appropriate), as required by Applicable Law, and all contributions
for any period ending on or before the Closing Date that are not yet due have
been paid to each Company Benefit Plan or accrued in accordance with the past
custom and practice of the Company.
        30 

--------------------------------------------------------------------------------



(d)Each Company Benefit Plan (and each related trust, insurance contract or
fund) has in all material respects been administered and operated in material
compliance with the terms of the applicable controlling documents and with the
applicable provisions of all Applicable Laws. Each Company Benefit Plan
(including any material amendments thereto) that is capable of approval by, or
registration for or qualification for special tax status with, the appropriate
taxation, social security or supervisory authorities in the relevant
jurisdiction has received such approval, registration or qualification or there
remains a period of time in which to obtain such approval, registration or
qualification retroactive to the date of any material amendment that has not
previously received such approval, registration or qualification.
(e)The Company does not maintain or contribute to, and has not in the last five
years maintained or contributed to, any Company Benefit Plan providing medical,
health or life insurance or other welfare type benefits for current or future
retired or terminated employees, their spouses or their dependents that cannot
be unilaterally terminated by the Company.
(f)There are no unresolved claims or disputes under the terms of, or in
connection with, any Company Benefit Plan (other than routine undisputed claims
for benefits), and no action, legal or otherwise, has been commenced with
respect to any such claim or dispute.
(g)Neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
manager, officer, employee, independent contractor or consultant of the Company
Group to severance pay or any other payment; (ii) cause the payment of any
premium, penalty or change of control payment required to be paid or offered as
a result of the consummation of the transactions contemplated by this Agreement
or the other Transaction Documents regardless if any such are actually paid;
(iii) accelerate the time of payment, funding or vesting, or increase the amount
of compensation due to any such individual; or (iv) increase the amount payable
under or result in any other material obligation pursuant to any Company Benefit
Plan.
3.14. Employment Matters
.
(a)To the knowledge of the Company, and except in connection with the
Restructuring Transaction, no Continuing Employee or Continuing Independent
Contractor has any plan or intention to terminate employment or engagement with
the Company. Schedule 3.14(a) contains a true and complete list of all Persons
employed by the Company (and no other Person has an outstanding offer of
employment from the Company as of the date of this Agreement), including the
respective dates of hire of each, a description of material compensation
arrangements (other than Company Benefit Plans set forth in Schedule 3.13(a)), a
list of any other material agreements affecting such Persons, whether each such
Person is actively at work or on inactive or leave status, the reason for such
inactive or leave status, the date the inactive or leave status started, and the
anticipated date of such Person’s return to work from such inactive or leave
status.
(b)No Continuing Employee is party to or is bound by any agreement or
commitment, or subject to any restriction, including agreements related to
previous employment, containing confidentiality, non-compete or similar
restrictive covenants, which now or in the future may adversely affect the
business of the Company or the performance by any of the Continuing Employees of
their duties for the Company or the Buyer Parties.
        31 

--------------------------------------------------------------------------------



(c)None of the employees of the Company is represented by a labor or trade
union, and the Company is not subject to any collective bargaining or similar
agreement with respect to any of its employees. There is no labor dispute,
strike, work stoppage or other labor trouble (including any organizational
drive) against the Company pending or, to the knowledge of the Company,
threatened.
(d)Within the last five years, no member of the Company Group, nor to the
knowledge of the Company, any employee or representative of a member of the
Company Group has committed or engaged in any material breach of statute,
contract or other obligation owed to employees or employee representatives in
connection with the conduct of the Company Group’s business, and there is no
action, suit, claim, charge or complaint against a member of the Company Group
pending or, to the knowledge of the Company, threatened relating to any labor,
statutory, contractual, safety or discrimination matters involving any employee
of a member of the Company Group, including charges of breach of statute,
Applicable Laws, Contract or other obligation owed to employees or employee
representatives or discrimination complaints and to the actual knowledge of the
Company no event or condition exists which is reasonably likely to result in any
such matters, charges or complaints.
(e)All of the Company’s employees are employed without a fixed term. The Company
is in compliance in all material respects with all employment and consulting
agreements and has not received any notice from an employee, consultant or
contractor that any term of any such contract has been breached. No notice to
terminate the contract of employment of any employee (whether given by the
Company or by the employee) is pending, outstanding or threatened.
(f)Each individual in a consultant or independent contractor relationship with
the Company is in fact an independent contractor and is not an employee, to the
extent applicable under Applicable Law. The Company Group is and has been in
compliance, in all material respects, with all Workers’ Compensation Acts. There
are no agreements, promises or commitments providing for cash or other
compensation or benefits to any employee as a result of the consummation of the
transactions contemplated by this Agreement or the other Transaction Documents.
(g)To the knowledge of the Company, none of the Continuing Employees has, within
the last five years, been convicted of or plead guilty to any crime constituting
a felony or involving dishonesty, false statement, theft, fraud, or sexual
misconduct.
(h)The Company has not terminated any employee, consultant or independent
contractor in response to or as a result of the COVID-19 pandemic or
restrictions imposed by any applicable Governmental Entity in response to such
pandemic.
3.15. Compliance; FCPA; Data Privacy; Permits
.
(a)The Company is not in conflict with, or in default or in violation of, any
Applicable Laws in any material respect. The Company has complied, and is in
compliance, with all restrictions imposed by any Governmental Entity in response
to the COVID-19 pandemic. No investigation or review by any Governmental Entity
is pending, or to the knowledge of the Company, has been threatened, against the
Company Group. There is no agreement, commitment, judgment, injunction, order or
decree by or with any Governmental Entity binding upon a member of the Company
Group or adversely impacting its assets. The Company is in compliance with all
statutory and regulatory requirements under applicable anti-terrorism and
anti-money laundering laws. The Company has not
        32 

--------------------------------------------------------------------------------



received any communication that alleges that the Company or any of its
representatives, employees and other agents is in violation of, or has liability
under any such laws in relation to the Company.
(b)No member of the Company Group nor, to the knowledge of the Company, any
director, officer, agent, employee or Affiliate or any other Person acting on
behalf of the Company Group has within the last five years (i) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 (the
“FCPA”); (ii) taken any unlawful action in furtherance of an offer, payment,
promise to pay, or authorization or approval of the payment or giving of money,
property, gifts or anything else of value, directly or indirectly, to any
“foreign official” (as such term is defined in the FCPA); (iii) violated or is
in violation of any provision of the Bribery Act 2010 of the United Kingdom;
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment; or (v) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity.
The Company has instituted and maintained policies and procedures reasonably
designed to promote and achieve compliance with applicable anti-corruption laws
and with the representation and warranty contained herein.
(c)The Company Group has within the last five years complied in all material
respects with all Applicable Laws, as well as its own rules, policies and
procedures, relating to privacy, data protection, and the collection, retention,
protection, and use of personal information collected, used, or held for use by
the Company Group. The Company Group has not received any written complaint
regarding the Company Group’s collection, use or disclosure of personal
information. No breach, security incident or violation of any data security
rule, policy or procedure in relation to the Company Group’s data has occurred
or is threatened, and there has been no unauthorized or illegal processing of
any of the Company Group’s data. No circumstance has arisen in which Applicable
Law would require the Company Group to notify a Governmental Entity of a data
security breach.
(d)The Company holds, to the extent required by Applicable Law, all Permits
required for the operation of the business of the Company as presently
conducted. Schedule 3.15(d) is a complete list of all such Permits. No
suspension or cancellation of any such Permit is pending or, to the knowledge of
the Company, threatened, and the Company is in compliance in all material
respects with the terms of the Permits.
(e)The information provided by the Company for incorporation into the parties’
notification to the Colombian Superintendency of Industry and Commerce regarding
the transactions contemplated by this Agreement and the other Transaction
Documents is true, correct and complete in all material respects.
3.17. Product Warranties; Services
. Schedule 3.16 sets forth (a) a description of the express or implied
warranties, written or oral, if any, with respect to the products or services of
the Company, (b) a description of each outstanding warranty claim that has been
made (and has not been satisfied as of the date of this Agreement) by any of the
Company’s customers with respect to products or services provided to such
customer by the Company prior to the date of this Agreement, and (c) the status
of any work performed by the Company to satisfy any such claims. The Company has
no knowledge of any specific facts that would reasonably be expected to give
rise to any warranty liabilities in the future. All warranties of the Company
with respect to its products and services are set forth on Schedule 3.16, and
the Company has not made any oral warranty.
3.17. Customers and Suppliers
.
        33 

--------------------------------------------------------------------------------



(a)Schedule 3.17(a) lists the Company’s customers for the fiscal years ended
December 31, 2019 and 2018 and for the four-month interim period ended April 30,
2020, and sets forth opposite the name of each such customer the approximate
dollar amount of sales billed to such customer for such periods. The Company has
a fully executed contract or other evidence of agreement, purchase order or
invoice with each such customer. The Company is not engaged in any material
dispute with any current customer, to the knowledge of the Company, no event or
condition exists which would reasonably be likely to result in such a dispute,
no such customer has notified the Company within the past 12 months that it
intends to terminate or materially reduce its business relations with the
Company, and to the actual knowledge of the Company, no such customer has filed
for bankruptcy, liquidation, reorganization, receivership or similar relief and
no such customer intends to file for bankruptcy, liquidation, reorganization,
receivership or similar relief, provided, however, that the Company makes no
representation or warranty, express or implied, that any such customer will
remain as a customer of the Company after the Closing Date or will not terminate
or reduce its business relations with the Company after the Closing. Except as
set forth on Schedule 3.17(a), no Customer has requested any deduction, discount
or delayed or deferred payment terms in response to or as a result of the
COVID-19 pandemic.
(b)Schedule 3.17(b) lists the Company’s material vendors for the fiscal years
ended December 31, 2019 and 2018 and for the four-month interim period ended
April 30, 2020. The Company is not engaged in any material dispute with any
current vendor, to the knowledge of the Company, no event or condition exists
which would reasonably be likely to result in such a dispute, no such vendor has
notified the Company in the past 12 months that it intends to terminate or
materially reduce its business relations with the Company, and to the actual
knowledge of the Company, no such vendor has filed for bankruptcy, liquidation,
reorganization, receivership or similar relief and no such vendor intends to
file for bankruptcy, liquidation, reorganization, receivership or similar
relief; provided, however, that the Company makes no representation or warranty,
express or implied, that any such vendor will remain as a vendor of the Company
after the Closing Date or will not terminate or reduce its business relations
with the Company after the Closing. No material vendor has notified the Company
that it will not be able to provide products or services to the Company
consistent in all material respects with past practice in response to or as a
result of the COVID-19 pandemic.
(c)Schedule 3.17(c) lists all Backlog of the Company as of the date hereof, on a
customer-by-customer basis.
3.18. Properties
. Except as set forth on Schedule 3.18, the Company Group does not own and has
never owned any real property. Schedule 3.18 sets forth a list of all real
property currently leased by the Company or otherwise used or occupied by the
Company (the “Leased Real Property”), the name of the lessor, the date of the
lease, the term of the lease and each amendment thereto and the aggregate annual
rent payable under any such lease. The Company has delivered to Buyer Parties
true, correct and complete copies of all leases, lease guaranties, subleases or
other agreements for the leasing, use or occupancy of, or otherwise granting a
right in or relating to, the Leased Real Property, including all amendments,
terminations and modifications thereof (the “Lease Agreements”). The
consummation of the transactions contemplated by this Agreement or any other
Transaction Document to which the Company is a party will not affect the rights
of the Company to the continued use and possession of the Leased Real Property.
The Leased Real Property is in good operating condition and repair, free from
material structural, physical and mechanical defects, is maintained in a manner
consistent with standards generally followed with respect to similar properties
and is structurally sufficient and otherwise suitable for the conduct of the
business as presently conducted. The Company Group has, at all times, complied
with the terms of occupancy and use of the Leased Real Property. The Company
Group has not received any
        34 

--------------------------------------------------------------------------------



written notice of: (a) violations of building codes and/or zoning ordinances or
other governmental or regulatory Applicable Laws affecting the Leased Real
Property; (b) existing, pending or threatened condemnation proceedings affecting
the Leased Real Property; or (c) existing, pending or threatened zoning,
building code or other moratorium proceedings or similar matters which could
reasonably be expected to adversely affect the ability to operate the Leased
Real Property as currently operated. Neither the whole nor any material portion
of the Leased Real Property has been damaged or destroyed by fire or other
casualty. The Leased Real Property is sufficient for the continued conduct of
the Company’s business after the Closing in substantially the same manner as
conducted prior to the Closing and constitutes all of the real property
necessary to conduct such business as currently conducted.
3.19. Insurance
. The Company has provided to the Buyer Parties true and complete copies of all
policies of insurance of the Company currently in effect, a list of which is
attached as Schedule 3.19. All of the policies relating to insurance maintained
by the Company (or any comparable policies entered into as a replacement
thereof) are in full force and effect and the Company has not received any
notice of cancellation with respect thereto. The Company does not have any
liability for unpaid premium or premium adjustments for such policies of
insurance not properly reflected in the Financial Statements. All claims by the
Company under any such policy or bond have been duly and timely filed. Schedule
3.19 describes any self-insurance arrangements affecting the Company.
3.20. Intellectual Property
.
(a)The Company owns, is licensed or otherwise possesses enforceable (and to the
extent owned, legally transferable) rights to use all Intellectual Property
which is necessary for the conduct of, or used in, the business of the Company
as presently conducted, and such rights will not be adversely affected by the
consummation of the transactions contemplated by this Agreement or any other
Transaction Document to which the Company is a party. The Company has not
licensed any Intellectual Property owned by the Company, including in source
code form, to any party or entered into any exclusive or non-exclusive licenses
or agreements relating to any Intellectual Property owned by the Company with
any party.
(b)Schedule 3.20(b) sets forth a true, correct and complete list of (i) all
computer programs (source code or object code) owned by the Company
(collectively, the “Owned Software”), and (ii) all computer programs (source
code or object code) licensed to the Company by any third party (other than any
off-the-shelf computer program that is so licensed under a shrink wrap or
click-through license) that is material to the business of the Company as
presently conducted (collectively, the “Licensed Software” and, together with
the Owned Software, the “Software”). The Company has good, marketable and
exclusive title to, and the valid and enforceable power and unqualified right to
sell, license, lease, transfer, use or otherwise exploit, all versions and
releases of the Owned Software and all copyrights thereof, free and clear of all
Encumbrances. The Company has a copy of the source code and object code for each
computer program included in the Owned Software. The Company has a copy of the
object code and user manuals (if any) for each computer program included in the
Licensed Software. No Person other than the Company has any right or interest of
any kind or nature in or with respect to the Owned Software or any portion
thereof or any rights to sell, license, lease, transfer, use or otherwise
exploit the Owned Software or any portion thereof. The Company has adequately
documented, maintained and organized the materials and information related to,
associated with or used or produced in the development or performance of the
Software, including source code, internal notes and memos, technical and design
documentation, compiler information, drawings, flow charts, diagrams,
schematics,
        35 

--------------------------------------------------------------------------------



source language statements, such that a reasonably competent programmer,
engineer, consultant or contractor could understand, use, compile, maintain,
support, modify and/or provide (as applicable) the Software.
(c)Except as set forth on Schedule 3.20(c), the Owned Software does not contain
any open source or public library software (such as, but not limited to,
software licensed under the GNU General Public License, the GNU Lesser General
Public License, BSD License, Apache or Open LDAP Public License) (collectively,
“Open Source Software,” and all licenses under which such Open Source Software
is used is herein, collectively, the “Open Source Licenses”). The Company has
complied with all of the requirements of the Open Source Licenses, including all
notice requirements of the Open Source Licenses. None of the Open Source
Software as incorporated in any Owned Software has been modified by the Company.
The Company is not required to provide any source code for any Owned Software to
any party pursuant to any of the Open Source Licenses or as a result of using
any of the Open Source Software.
(d)Schedule 3.20(d) sets forth a true and complete list of (i) all patents and
patent applications, all unexpired registered and unregistered trademarks,
tradenames, service marks and registered copyrights and all mask works included
in the Intellectual Property of the Company, showing the jurisdictions in which
each such Intellectual Property right has been issued or registered or in which
any application for such issuance or registration has been filed, (ii) all
licenses, sublicenses and other agreements to which the Company is a party and
pursuant to which any Person is authorized to use any Intellectual Property of
the Company and (iii) all third-party patents, trademarks or copyrights
including Licensed Software (collectively, “Third Party Intellectual Property
Rights”) that are incorporated in, are or form a part of any product or service
offering of the Company, including products or service offerings that are
currently under development, and the Company has entered into legally
enforceable licenses, sublicenses or other agreements authorizing the use of
such Third Party Intellectual Property Rights by the Company, each of which is
listed on Schedule 3.20(d). The Company has delivered to the Buyer Parties true
and complete copies of all such agreements, including all amendments,
terminations and modifications thereof.
(e)To the knowledge of the Company, there is no, and for the last five years
there has not been any, unauthorized use, disclosure, infringement or
misappropriation, or any allegation made thereof, of any Intellectual Property
rights of the Company Group by any third party, including any employee or former
employee of the Company Group. To the knowledge of the Company, there is no, and
there never has been any, unauthorized use, disclosure, infringement or
misappropriation, or any allegation made thereof, of any Intellectual Property
rights of any third party by the Company Group or by any employee of the Company
Group. There is no, and there never has been any, unauthorized use, disclosure,
infringement or misappropriation of any Third Party Intellectual Property Rights
by the Company or, to the knowledge of the Company, by any employee or former
employee of the Company Group. The Company Group has not entered into any
agreement to indemnify any other Person against any charge of infringement of
any Intellectual Property or any Third Party Intellectual Property Rights.
(f)The Company is not, or as a result of the execution, delivery or performance
of this Agreement or any other Transaction Document by the Company or the
consummation of any transaction contemplated hereby or thereby, will not be, in
material breach of any license, sublicense or other agreement relating to the
Intellectual Property owned by the Company or Third Party Intellectual Property
Rights.
        36 

--------------------------------------------------------------------------------



(g)All patents, registered trademarks, service marks and registered copyrights
held by the Company are valid, enforceable and subsisting. No loss or expiration
of any of the Company’s Intellectual Property rights is pending, reasonably
foreseeable or, to the knowledge of the Company, threatened, except for patents
expiring at the end of their statutory term. None of the Intellectual Property
rights of the Company is invalid or unenforceable in whole or in part. The
Company (i) has not been sued in any action, suit or proceeding that involves,
nor has it otherwise been notified of, an objection or claim of infringement of
any of its Intellectual Property or any patents, trademarks, service marks or
copyrights or violation of any trade secret or other proprietary right of any
third party, (ii) has no knowledge that the manufacturing, marketing, licensing
or sale of its products or service offerings infringes, or is claimed to
infringe, any Intellectual Property of any third party and (iii) has not brought
any action, suit or proceeding for infringement of Intellectual Property or
breach of any license or agreement involving Intellectual Property against any
third party.
(h)The Company has entered into valid written assignments from all Persons who
contributed to the creation or development of the Intellectual Property of the
Company of the rights to such contributions that are not already owned by the
Company by operation of law. Each of the Continuing Employees has duly executed
the Company’s standard form of employee agreement applicable to the Company
employees. Each of the Continuing Independent Contractors have duly executed an
independent contractor agreement and non-disclosure agreement substantially
similar to the Company’s standard form of independent contractor agreement and
standard form of non-disclosure agreement applicable to independent contractors.
Each such employee agreement, independent contractor agreement and
non-disclosure agreement is legal, valid, and to the knowledge of the Company,
binding on the Persons party thereto.
(i)The Company has taken commercially reasonable steps to protect and preserve
the confidentiality of all Intellectual Property of the Company not otherwise
protected by patents, patent applications or copyright (collectively,
“Confidential Information”). All use, disclosure or appropriation of
Confidential Information owned by the Company by or to a third party has been
pursuant to the terms of a written agreement between the Company and such third
party. All use, disclosure, or appropriation of Confidential Information not
owned by the Company has been pursuant to the terms of a written agreement
between the Company and the owner of such Confidential Information or is
otherwise lawful.
3.21. Transactions with Related Parties
. Except as set forth on Schedule 3.21, no employee, officer or director of the
Company or a Shareholder, nor any of his, her or its Affiliates or members of
his or her immediate family has any direct or indirect ownership interest in (a)
any Person with which the Company is affiliated or with which the Company has a
business relationship (including, but not limited to, any contractor
relationship between such Person and the Company) or (b) any Person that
competes with the Company (other than the ownership of (i) less than 5% of the
outstanding class of publicly traded stock in publicly-traded companies and (ii)
ownership interests in non-publicly traded companies so long as such Person does
not participate in any way in the management or control of any such company).
Except as set forth on Schedule 3.21 (the “Related Party Transactions”), no
officer or director of the Company or a Shareholder, nor any of his, her or its
Affiliates or members of his or her immediate family, is, directly or
indirectly, a party to or interested in any Contract with Company or any of its
Affiliates. The Related Party Transactions, if any, were each entered into on an
arm’s-length basis on terms no less favorable to the Company than any Contract
entered into by the Company with Persons other than an officer or director of
the Company or a Shareholder, or any member of his or her immediate family.
3.22. Brokers’ and Finders’ Fees
        37 

--------------------------------------------------------------------------------



. Except for the fees, expenses and costs of the Person set forth on Schedule
3.22, the Company has not incurred, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement or any other Transaction Document to which the
Company is a party or any transaction contemplated hereby or thereby.
3.23. Bank Accounts
. Schedule 3.23 lists the identity, location, account numbers and authorized
signatories of all bank accounts and lock boxes maintained by the Company at
banks, trust companies, securities firms or other brokers or financial
institutions.
3.24. Books and Records
. The minute books of the Company contain records of all meetings and other
corporate actions of the shareholders and board of directors (including
committees thereof) of the Company that are complete and accurate in all
material respects. The stock ledger of the Company is complete and reflects all
issuances, transfers, repurchases and cancellations of shares of capital stock
of the Company. True and complete copies of the minute books and the stock
ledger of the Company have been made available to Parent or Parent’s
representatives. The original minute books and stock ledger will be retained by
the Company at the Closing. The Business Records of the Company are complete and
accurate in all material respects. The Company has delivered or made available
true and complete copies of each document that has been reasonably requested by
the Buyer Parties or its counsel in connection with its legal, accounting,
financial and general business review of the Company.
3.25. Environmental Matters
.
(a)The Company Group is and has at all times been in compliance with all
Environmental Laws in all material respects, and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand or notice has been
made, given, filed or commenced (or, to the knowledge of the Company,
threatened) by any Person against a member of the Company Group alleging any
failure to comply with any Environmental Law or seeking contribution towards, or
participation in, any remediation of any contamination of any property or thing
with Hazardous Materials. The Company Group has obtained, and is and has at all
times been in compliance in all material respects with all of the terms and
conditions of, all Permits, licenses and other authorizations that are required
under any Environmental Law and has at all times complied with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables that are contained in any Environmental
Law.
(b)To the knowledge of the Company, no physical condition exists on or under any
property that may have been caused by or impacted by the operations or
activities of the Company that could give rise to any investigative, remedial or
other obligation under any Environmental Law or that could result in any kind of
liability to any third party claiming damage to person or property as a result
of such physical condition.
(c)All properties and equipment used in the business of the Company are and have
been free of Hazardous Materials, except for batteries, computers and other
items normally found in an office.
(d)The Company has provided to the Buyer Parties true and complete copies of all
internal and external environmental audits and studies in its possession or
control relating to the Company
        38 

--------------------------------------------------------------------------------



and its operations and activities including the Leased Real Property and all
correspondence on substantial environmental matters relating to the Company and
its operations and activities including the Leased Real Property.
3.26. No Other Representations and Warranties
. Except for the representations and warranties contained in this Article III
and Article IV (including the related portions of the Company Disclosure
Schedule) and Section 6.01(a) and any express warranty contained in any other
Transaction Document or certificate delivered pursuant hereto or pursuant
thereto, neither the Company nor any other Person has made or makes any other
express or implied representation or warranty, either written or oral, on behalf
of the Company, including any representation or warranty as to the accuracy or
completeness of any information regarding the Company furnished or made
available to the Buyer Parties and its representatives (including any
information, documents or material made available to Buyer Parties in any data
room, management presentations or in any other form in expectation of the
transactions contemplated hereby) or as to the future revenue, profitability or
success of the Company, or any representation or warranty arising from statute
or otherwise in Applicable Law.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS


Each Shareholder, solely with respect to such Shareholder, represents and
warrants to the Buyer Parties that the statements contained below are true and
correct as of the date hereof.
4.01. Organization
. Such Shareholder, if it is an entity, is duly organized, validly existing and
in good standing under the laws of the jurisdictions in which it does business
and has the requisite power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted. Such
Shareholder, if an entity, is not in violation of any of the provisions of its
Charter Documents.
4.02. Capital Stock
. Such Shareholder has good and valid title to and unrestricted power to vote
and sell, free and clear of all Encumbrances, the number and type of capital
stock set forth opposite Shareholder’s name on Schedule 3.02(a). Such
Shareholder is not a party to any option, warrant, purchase right or other
Contract or commitment other than this Agreement that would require Shareholder
to sell, transfer or otherwise dispose of any capital stock of the Company, or
that gives any other Person any rights with respect to the capital stock of the
Company owned by Shareholder. Such Shareholder is not a party to any voting
trust agreement or any other Contract relating to the acquisition (including
rights of first refusal or preemptive rights), registration under the Applicable
Laws, voting, dividend rights or disposition with respect to Shareholder’s
capital stock of the Company.
4.03. Authority and Due Execution
.
(a)Authority. Such Shareholder has all requisite capacity, power and authority
to execute and deliver this Agreement and the other Transaction Documents to
which the Shareholder is a party, and to perform his, her or its obligations
hereunder and thereunder and to consummate the transactions contemplated in this
Agreement and the other Transaction Documents to which the Shareholder is a
party. The execution, delivery and performance of this Agreement and the other
        39 

--------------------------------------------------------------------------------



Transaction Documents to which the Shareholder is a party, and the consummation
by the Shareholder of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary action on the part of the Shareholder and
no other proceedings on the part of the Shareholder are necessary to authorize
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Shareholder is a party or to consummate the
transactions contemplated hereby or thereby.
(b)Due Execution. This Agreement and each other Transaction Document to which
the Shareholder is a party have been duly and validly executed and delivered by
the Shareholder and, assuming due execution and delivery by the Buyer Parties
and any other party hereto and thereto (other than the Shareholder ), this
Agreement and each other Transaction Document to which the Shareholder is a
party, constitutes the valid and binding obligations of the Shareholder,
enforceable against the Shareholder in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, reorganization, insolvency
(including without limitation all Applicable Laws relating to fraudulent
transfers), moratorium or similar laws affecting creditors’ rights and remedies
generally and subject, as to enforceability, to the effect of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
4.04. Non-Contravention; Consents
.
(a)Non-Contravention. The execution and delivery of this Agreement and the other
Transaction Documents to which the Shareholder is a party do not, and the
performance of this Agreement and the other Transaction Documents by the
Shareholder will not (i) conflict with or violate the Charter Documents of the
Shareholder (if an entity), (ii) conflict with or violate any Applicable Laws,
or (iii) result in any breach or violation of or constitute a default (or any
event, which, with notice or lapse of time, or both would constitute a default)
under, alter the rights or obligations of any third party under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
result in the creation of an Encumbrance on the Shareholder’s capital stock of
the Company pursuant to any material Contract to which the Shareholder is a
party or otherwise subject.
(b)Consents. No Consent is required to be obtained in connection with the
execution, delivery or performance by the Shareholder of this Agreement or any
other Transaction Document by the Shareholder or the consummation of the
transactions contemplated hereby and thereby.
4.05. Legal Proceedings
. There is no claim, action, suit or proceeding, or governmental inquiry or
investigation, pending, or to the knowledge of the Shareholder, threatened,
against the Shareholder in his, her or its capacity as such.
4.06. No Other Representations and Warranties
. Except for the representations and warranties contained in Article III and
this Article IV (including the related portions of the Company Disclosure
Schedule) and Section 6.01(a) and any express warranty contained in any other
Transaction Document or certificate delivered pursuant hereto or pursuant
thereto, no Shareholder nor any other Person has made or makes any other express
or implied representation or warranty, either written or oral, on behalf of the
Shareholder or the Company, including any representation or warranty as to the
accuracy or completeness of any information regarding the Shareholder or the
Company furnished or made available to the Buyer Parties and its representatives
(including any information, documents or material made available to Buyer
Parties in any data room, management presentations or in any other form in
expectation of the transactions contemplated hereby) or
        40 

--------------------------------------------------------------------------------



as to the future revenue, profitability or success of the Company, or any
representation or warranty arising from statute or otherwise in Applicable Law.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES


The Buyer Parties represent and warrant, jointly and severally, to the Seller
Parties that the statements contained below are true and correct.
5.01. Organization, Standing and Power
. Each Buyer Party is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization. Each Buyer Party has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as it is now being conducted.
5.02. Authority
. Each Buyer Party has all requisite corporate power and authority to execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby or thereby. The execution, delivery and
performance of this Agreement and the other Transaction Documents to which a
Buyer Party is a party and the consummation by the Buyer Parties of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Buyer Parties and no other proceedings on
the part of the Buyer Parties are necessary to authorize the execution, delivery
and performance of this Agreement and the other Transaction Documents to which a
Buyer Party is a party or to consummate the transactions contemplated hereby or
thereby. This Agreement and each other Transaction Document to which a Buyer
Party is a party have been duly and validly executed and delivered and, assuming
due execution and delivery by the Seller Parties and any other party hereto and
thereto (other than a Buyer Party), this Agreement and each other Transaction
Document to which a Buyer Party is a party, constitutes the valid and binding
obligations of the applicable Buyer Party enforceable against it in accordance
with their respective terms, subject to the effect of any applicable bankruptcy,
reorganization, insolvency (including without limitation all Applicable Laws
relating to fraudulent transfers), moratorium or similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
5.03. Non-Contravention and Consents
.
(a)The execution and delivery of this Agreement and the other Transaction
Documents to which a Buyer Party is a party do not, and the performance of this
Agreement and the other Transaction Documents by the Buyer Parties will not (i)
conflict with or violate the Charter Documents of a Buyer Party, (ii) conflict
with or violate any Applicable Laws, or (iii) result in any breach or violation
of or constitute a default (or any event, which with notice or lapse of time, or
both would constitute a default) under, alter the rights or obligations of any
third party under, or give to others any right of termination, amendment,
acceleration or cancellations of, or result in the creation of any lien, pledge,
security interest, charge or other encumbrance upon any of the properties or
assets of a Buyer Party pursuant to any material agreement to which a Buyer
Party or its Affiliates is a party or otherwise subject, except in the case of
clause (iii) where such violation, conflict or breach would not reasonably be
expected (A) to have a Parent Material Adverse Effect or (B) otherwise adversely
affect a Buyer Party’s
        41 

--------------------------------------------------------------------------------



ability to consummate the transactions contemplated by this Agreement and the
other Transaction Documents.
(b)No Consent is required to be obtained under any material agreement to which a
Buyer Party is a party in connection with the execution, delivery or performance
of this Agreement or any other Transaction Document by a Buyer Party or the
consummation of the transactions contemplated hereby or thereby.
(c)Except for any required notification to the Colombian Superintendency of
Industry and Commerce regarding the transactions contemplated by this Agreement
and the other Transaction Documents, no Consent of any Governmental Entity is
required to be obtained or made by a Buyer Party in connection with the
execution, delivery and performance of this Agreement or any other Transaction
Document by a Buyer Party or the consummation of the transactions contemplated
hereby or thereby.
5.04. Litigation
. As of the date hereof, there is no claim, action, suit, inquiry, judicial or
administrative proceeding, grievance, or arbitration pending or, to the
knowledge of the Buyer Parties, threatened in writing against a Buyer Party
relating to the transactions contemplated by this Agreement or any other
Transaction Document to which a Buyer Party is a party.
5.05. Parent Common Stock
. The shares of Parent Common Stock issued in accordance with the terms of this
Agreement, (i) will have been duly authorized, validly issued, fully paid and
non-assessable, (ii) will not have been issued in violation of any agreement,
arrangement or commitment to which the Buyer Parties or any of their respective
Affiliates is a party or is subject to or in violation of or subject to any
preemptive rights, subscription rights, rights of first refusal or similar
rights of any Person, and (iii) will have been offered, issued, sold and
delivered in compliance with all applicable securities laws and all other
Applicable Laws.
5.06. Brokers’ and Finders’ Fees
. Except for the fees, expenses and costs of M&A Securities Group, Inc., for
which Parent shall be solely responsible, no Buyer Party has incurred any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement or any other Transaction Document to
which a Buyer Party is a party or any transaction contemplated hereby or
thereby.
5.07. Reports
. Parent has timely made all filings required to be made by it with the SEC
since December 31, 2019 (such filings, the “Parent SEC Filings”). As of their
respective dates, the Parent SEC Filings complied as to form in all material
respects with the requirements of the Securities Act and the Exchange Act, as
the case may be. As of the date of this Agreement, no event or circumstance has
occurred or information exists with respect to Parent or its business,
properties, operations or financial conditions, which, under the Securities Act,
the Exchange Act or any other applicable rule or regulation, requires public
disclosure or announcement by Parent at or before the date of this Agreement but
which has not been so publicly announced or disclosed.
5.08. Independent Investigation
. Each Buyer Party has conducted its own independent investigation, review and
analysis of the business, results of operations, prospects, condition (financial
or otherwise) and assets of the Company, and
        42 

--------------------------------------------------------------------------------



acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Company for such purpose. Each Buyer Party acknowledges and agrees that in
making its decision to enter into this Agreement and the other Transaction
Documents and to consummate the transactions contemplated hereby and thereby,
such Buyer Party has relied solely upon its own investigation and the express
representations and warranties of the Shareholders and the Company set forth in
Article III and Article IV (including the related portions of the Company
Disclosure Schedules) and Section 6.01(a) and any express representation and
warranty contained in any other Transaction Document or certificate delivered
pursuant hereto or pursuant thereto, and expressly disclaims any reliance on any
other information or the absence thereof in entering into this Agreement and the
other Transaction Documents.
5.09. No Other Representations and Warranties
. Except for the representations and warranties contained in this Article V and
any express warranty contained in any other Transaction Document or certificate
delivered pursuant hereto or pursuant thereto, no Buyer Party nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of the Buyer Parties, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Buyer Parties furnished or made available to the Company, the
Shareholders and their respective representatives (including any information,
documents or material made available to the Company and Shareholders in any data
room, management presentations or in any other form in expectation of the
transactions contemplated hereby) or as to the future revenue, profitability or
success of the Buyer Parties, or any representation or warranty arising from
statute or otherwise in Applicable Law.
ARTICLE VI.
ADDITIONAL AGREEMENTS
6.01. Securities Matters
.
(a)The Principal Shareholder acknowledges and agrees that the issuance of shares
of Parent Common Stock pursuant to this Agreement will not be registered under
the Securities Act, and that such issued Parent Common Stock will be issued to
the Principal Shareholder in a private placement transaction effected in
reliance on an exemption from the registration requirements of the Securities
Act and in reliance on exemptions from the qualification requirements of
applicable state securities laws. In connection therewith, the Principal
Shareholder hereby represents and warrants as follows:
(i)The Principal Shareholder is acquiring the shares of Parent Common Stock
pursuant to this Agreement for the Principal Shareholder’s own account for
investment and not with a view to, or for resale in connection with, the
distribution thereof. The Principal Shareholder has no present intention of
distributing any portion of the shares of Parent Common Stock (or any interest
therein).


(ii)The Principal Shareholder has such knowledge and experience in financial and
business matters such that it is capable of evaluating the merits and risks of
an investment in Parent Common Stock and protecting its own interests in
connection with such investment. The Principal Shareholder has reviewed Parent’s
most recent Annual Report on Form 10-K and the Quarterly Reports on Form 10-Q
and Current Reports on Form 8-K of Parent filed with the SEC since the date of
such Annual Report on Form 10-K.
        43 

--------------------------------------------------------------------------------





(iii)Assuming the truth and accuracy of the Buyer Parties’ representations and
warranties set forth in Article V, the Principal Shareholder is sufficiently
aware of Parent’s business affairs and financial condition and has acquired
sufficient information about Parent to reach an informed and knowledgeable
investment decision with respect to acquiring Parent Common Stock pursuant to
this Agreement.


(iv)The Principal Shareholder is not acquiring the Parent Common Stock as a
result of any general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act), including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising.


(v)With respect to the tax and other economic considerations involved in
acquiring the Parent Common Stock, the Principal Shareholder is not relying on
any Buyer Party, and the Principal Shareholder has carefully considered and has,
to the extent it believes such discussion necessary, discussed with its
professional legal, tax, accounting and financial advisors the implications of
acquiring the Parent Common Stock for its particular tax, financial and
accounting situation.


(vi)The Principal Shareholder acknowledges that any shares of Parent Common
Stock issued pursuant to this Agreement will be “restricted securities” under
federal and state securities laws and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.


(vii)The Principal Shareholder is familiar with Rule 144 of the Securities Act
as presently in effect and understands the restrictions and resale limitations
imposed thereby and by the Securities Act.


(b)The Principal Shareholder agrees not to make any disposition of all or any
portion of the shares of Parent Common Stock issued to it without the consent of
Parent unless such transfer is (i) pursuant to registration under the Securities
Act or pursuant to an available exemption from registration, and (ii) in
compliance with any transfer restrictions set forth in any Restrictive Agreement
to which the Principal Shareholder is a party.
(a)The certificates or book entries on the books of Parent or its agent
representing the Parent Common Stock issued to the Principal Shareholder
hereunder shall bear, in addition to any other legends required under applicable
state securities laws, the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE SOLD, OFFERED, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT (I) PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION AND (II) IN ACCORDANCE WITH
THE RESTRICTIONS AND CONDITIONS SET FORTH IN A STOCK RESTRICTION AND NON-COMPETE
AGREEMENT DATED AS OF JUNE 17, 2020, BY AND BETWEEN THE PARTIES THERETO. A COPY
OF THE APPLICABLE PROVISIONS OF SUCH
        44 

--------------------------------------------------------------------------------



AGREEMENT SHALL BE FURNISHED BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN
REQUEST. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER, TO THE EFFECT THAT ANY
SALE OR TRANSFER OF THESE SECURITIES WILL BE IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
In order to prevent any transfer from taking place in violation of this
Agreement, any Restrictive Agreement or Applicable Law, Parent may cause a stop
transfer order to be placed with its transfer agent with respect to the Parent
Common Stock. Parent will not be required to transfer on its books any shares of
Parent Common Stock that have been sold or transferred in violation of any
provision of this Agreement or Applicable Law.
6.02. Tax Matters
.
(a)Pre-Closing Tax Returns. Parent shall prepare or cause to be prepared
consistent with past practices of the Company all Tax Returns for the Company
for a Pre-Closing Period which are required to be filed after the Closing Date
(“Pre-Closing Tax Returns”). No later than 45 days prior to the due date
(including extensions thereof) for filing any such Pre-Closing Tax Return,
Parent shall deliver a copy of such Pre-Closing Tax Return, together with all
supporting documentation and workpapers, to the Representative for his review.
The Representative may submit to Parent, not later than 20 days from the receipt
of such Pre-Closing Tax Return, a list of any components of such Pre-Closing Tax
Return with which the Representative disagrees. In the event a notice of dispute
is timely delivered to Parent by the Representative, Parent and the
Representative shall thereafter for a period of five days negotiate in good
faith to resolve any items of dispute. Any items of dispute which are not so
resolved shall be submitted for resolution to an Arbitrating Accountant in
accordance with the procedures set forth in Section 2.04; provided, that the
Arbitrating Accountant shall render its written decision no later than five days
prior to the due date for filing such Pre-Closing Tax Return. Parent will cause
such Pre-Closing Tax Return (as finally resolved pursuant to any dispute
procedures set forth in this Section 6.02(a)) to be timely filed and will
promptly provide a copy to the Representative.
(b)Straddle Period Tax Returns. With respect to any Tax Return covering a
Straddle Period that is filed after the Closing Date with respect to the
Company, Parent shall cause such Tax Return to be prepared consistent with past
practices of the Company. Not later than 45 days prior to the due date
(including extensions thereof) of each such Tax Return, Parent shall deliver a
copy of such Tax Return to the Representative together with a statement of the
amount of Buyer Indemnified Taxes with respect to such Tax Return. The
Representative may submit to Parent, not later than 20 days from the receipt of
such Tax Return, a list of any components of such Tax Return with which the
Representative disagrees. In the event a notice of dispute is timely delivered
to Parent by the Representative, the Representative and Parent shall thereafter
for a period of five days negotiate in good faith to resolve any items of
dispute. Any items of dispute which are not so resolved shall be submitted for
resolution to an Arbitrating Accountant in accordance with the procedures set
forth in Section 2.04; provided, that the Arbitrating Accountant shall render
its written decision no later than five days prior to the due date for filing
such Tax Return. Parent will cause such Tax Return (as finally resolved pursuant
to any dispute procedures set forth in this Section 6.02(b)) to be timely filed
and will promptly provide a copy to the Representative.
        45 

--------------------------------------------------------------------------------



(c)Proration of Straddle Period Taxes. In the case of Taxes that are payable
with respect to any Straddle Period, the portion of any such Tax that is
attributable to the portion of the period ending on and including the day
immediately prior to the Closing Date shall be:
(i)in the case of Taxes that are either (A) based upon or related to income or
receipts, or (B) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), deemed equal
to the amount that would be payable if the taxable period of the Company ended
with (and included) the day immediately prior to the Closing Date; provided that
exemptions, allowances or deductions that are calculated on an annual basis
(including depreciation and amortization deductions) shall be allocated between
the period ending on the day immediately prior to the Closing Date and the
period beginning on the day after the Closing Date in proportion to the number
of days in each period;


(ii)in the case of Taxes that are imposed on a periodic basis with respect to
the assets of the Company, deemed to be the amount of such Taxes for the entire
Straddle Period (or, in the case of such Taxes determined on an arrears basis,
the amount of such Taxes for the immediately preceding period), multiplied by a
fraction the numerator of which is the number of calendar days in the portion of
the period ending on and including the day immediately prior to the Closing Date
and the denominator of which is the number of calendar days in the entire
period; and


(iii)in the case of any Taxes, determined after taking into account the full
benefit of any available loss incurred on or prior to the day immediately prior
to the Closing Date, including any loss that may be carried forward from a prior
taxable year under applicable tax law.


(d)Tax Proceedings. Parent and the Representative shall cooperate fully as and
to the extent reasonably requested by the other party, in connection with the
filing of Tax Returns and any audit, investigation, litigation or other
proceeding with respect to Taxes imposed on or with respect to the assets,
operations or activities of the Company or with respect to Taxes resulting from
the Acquisition (each a “Tax Proceeding”). Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such Tax Return or Tax
Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Representative and Parent further agree, upon request, to use
Commercially Reasonable Efforts to obtain any certificate or other document from
any Governmental Entity or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed on the Shareholders, the Buyer
Parties or the Company (including, but not limited to, with respect to the
transactions contemplated hereby). Notwithstanding anything herein to the
contrary, Parent shall control any Tax Proceeding; provided, however, (i) the
Representative, at its sole cost and expense, shall have the right to
participate in any Tax Proceeding to the extent it relates to any Pre-Closing
Period or the portion of any Straddle Period ending on (and including) the day
immediately prior to the Closing Date, and (ii) Parent shall not (nor allow the
Company to) settle or otherwise resolve any Tax Proceeding if such settlement or
other resolution relates to any Pre-Closing Period or the portion of any
Straddle Period ending on (and including) the day immediately prior to the
Closing Date without the written consent of the Representative, which will not
be unreasonably withheld or delayed.
(e)Amended Tax Returns. No Buyer Party shall (and Parent shall cause the Company
not to), without the written consent of the Representative, which will not be
unreasonably withheld or delayed, amend any Tax Return for any Straddle Period
or taxable period ending on or prior to the day immediately prior to the Closing
Date if such amended Tax Returns in the aggregate would have the effect of
increasing the Tax liability of the Shareholders or the Company Group or the
amount of
        46 

--------------------------------------------------------------------------------



Buyer Indemnified Taxes for which the Shareholders are liable to indemnify the
Buyer Indemnitees by more than $50,000. To the extent any Buyer Party or the
Company Group fails to comply with the foregoing consent requirements, any
amounts resulting from any such amended Tax Returns shall not be included as
Buyer Indemnified Taxes, and such party shall not be entitled to any recovery
for any such amounts hereunder.
(f)Pre-Closing Tax Refunds. Any refund, rebate, abatement, credit or other
recovery of, or offset against, the Tax of the Company (including any estimated
Taxes) and any interest thereon received from the applicable Taxing Authority
(collectively, a “Tax Refund”) received by the Company or any Buyer Party after
the Closing Date which is attributable to (i) any amounts for which the
Shareholders have made or would be required to make a payment of Buyer
Indemnified Taxes or (ii) a Pre-Closing Period or the portion of a Straddle
Period ending on (and including) the day immediately prior to the Closing Date
and which is not reflected on the Closing Date Statement, net of any reasonable
costs or expenses incurred after the Closing Date in procuring such refund or
offset, shall be paid to the Representative for the benefit of the Shareholders
within five Business Days after receipt by the Company or any Buyer Party of
such refund or offset.
(g)Transfer Taxes. The Shareholders, on the one hand, and Buyer Parties, on the
other hand, shall each be responsible for 50% of all U.S. federal, state,
district and local and non-U.S. transfer, sales, use, stamp, registration or
other similar Taxes (the “Transfer Taxes”) resulting from the transactions
contemplated by this Agreement or any other Transaction Document. The party
responsible under applicable Law for filing any Tax Return with respect to such
Transfer Taxes shall duly and timely file, taking into account all allowable
extensions, such Tax Return with the appropriate Tax Authority.
6.03. Intentionally Omitted
.
6.04. Employee Benefit Plans
. From and after the Closing, all Continuing Employees shall continue in their
existing benefit plans until such time as the Buyer Parties, in their sole
discretion, may elect to modify such benefit plans.
6.05. Accounts Receivable
.
(a)Following the Closing, the Buyer Parties (i) shall not provide discounts,
set-offs or inducements to account debtors in exchange for discounting any
Accounts Receivable, (ii) shall provide to the Representative a monthly aging
report in respect of any then unpaid Accounts Receivable, and (iii) shall
provide to the Representative any written notice of nonpayment of an Account
Receivable received by the Buyer Parties in writing from an account debtor.
(b)Following the Closing, the Buyer Parties shall work in good faith with the
Representative to collect any Accounts Receivable that are deemed
“uncollectible” and were excluded from Net Working Capital, as finally
determined pursuant to Section 2.03. For the avoidance of doubt, the
Shareholders are guaranteeing the collectability of any and all Accounts
Receivable set forth in the Estimated Closing Date Balance Sheet and/or the
Estimated Statement. The parties agree that if a Buyer Party or the Company
thereafter collects in cash any Accounts Receivable deemed to be “uncollectible”
for purposes of calculating Net Working Capital, the Buyer Parties shall remit
any such payment to the Representative within ten Business Days after the date
of such collection, less an amount equal to 20% of the collected amount as an
administrative fee, which such amount shall be retained by the Buyer Parties;
        47 

--------------------------------------------------------------------------------



provided that, the Buyer Parties agree that, upon the request of the
Representative, the Buyer Parties shall agree to the assignment of Accounts
Receivable deemed “uncollectible” to the Shareholders, such agreement not to be
unreasonably withheld by the Buyer Parties, and that any amounts collected
following such assignment, regardless of whether such amounts are collected by
the Buyer Parties, the Company, Shareholders or Representative, shall not be
subject to the administrative fee.
6.06. Publicity
. Except as otherwise required by Applicable Law or the rules of The Nasdaq
Global Select Market, no party hereto shall issue or cause the publication of
any press release or other public announcement with respect to, or otherwise
make any public statement concerning, the transactions contemplated by this
Agreement without the consent of the other parties. Notwithstanding the above,
each Seller Party acknowledges that Parent, as a publicly-held company, is
subject to certain disclosure requirements under federal securities laws.
Accordingly, Parent reserves the right to disclose this Agreement and the
transactions contemplated hereby, including financial information regarding the
Company and the status of negotiations, at any time it decides that such
disclosure is appropriate under the federal securities laws or the rules of any
stock exchange, provided, however, that Parent shall provide the Company and its
counsel a reasonable time to review and comment upon any Current Report on Form
8-K or press release initially announcing the Acquisition prior to any such
disclosure. Notwithstanding anything in this Agreement but subject to Section
6.11, the Buyer Parties and their Affiliates shall use their reasonable best
efforts to protect the identities of the Representative and the Shareholders
(including any Shareholder’s pro rata share of the Total Consideration) from
public disclosure, including by redacting such information in accordance with
applicable securities laws from Parent’s public disclosures, in each case to the
extent not prohibited by Applicable Law without the written consent of the
Representative. To the extent that any disclosure of such information is legally
compelled or required by a Governmental Entity (including to the U.S. Securities
and Exchange Commission or any stock exchange on which Parent is listed), the
Buyer Parties shall comply with the provisions of the last sentence of Section
6.11.
6.07. Indemnification
. The Buyer Parties agree that, to the maximum extent permitted by Applicable
Laws, all rights to indemnification, advancement of expenses and exculpation by
the Company now existing in favor of each Person who is now, or has been at any
time prior to the Closing Date, an officer or director of the Company shall
survive the Closing Date and shall continue in full force and effect in
accordance with their respective terms. The Buyer Parties agree that they will,
after the Closing, provide to those individuals who have served as directors or
officers of the Company indemnification equivalent to that provided by the
Charter Documents of the Company, with respect to matters occurring on or prior
to the Closing (including in connection with the transactions contemplated by
this Agreement), for a period of six years from the Closing (or, in the case of
matters occurring before the Closing which have not been resolved prior to the
sixth anniversary, until such matters are finally resolved); provided that the
amount of such indemnification shall not exceed the maximum amounts payable to
such directors or officers of the Company under the Company’s directors and
officers insurance policy in effect immediately prior to the Closing; and
provided further, the Company shall not be required to provide any
indemnification to any officer or director if such indemnification would be
related to any claim, whether pursuant to this Agreement, the Transaction
Documents, or otherwise, brought by the Company against any officer or director
of the Company. In the event the Buyer Parties, the Company or any of their
respective successors or assigns transfers all or substantially all of its
properties and assets to any Person, then, and in either such case, such
transferee shall use Commercially Reasonable Efforts to cause the successors and
assigns of such Buyer Party or the Company, as the case may be, to assume all of
the obligations set forth in this Section 6.07.
        48 

--------------------------------------------------------------------------------



6.08. Restrictive Agreements
. As additional consideration for Parent, and as a material inducement for
Parent to enter into this Agreement and to consummate the Acquisition, each
Person party thereto shall enter into his applicable Restrictive Agreement, with
Parent on or before the Closing Date. Each Restrictive Agreement shall require
each such Person to agree to certain matters, which may include, as applicable,
certain restrictions related to shares of Parent Common Stock issued to such
Person pursuant to this Agreement and certain non-competition and
non-solicitation provisions as mutually agreed to between Parent and such
Person.
6.09. Tail Insurance
. On or after the Closing Date, the Representative, on behalf of the
Shareholders, on the one hand, and the Company and the Parent, on the other
hand, shall reasonably mutually cooperate to obtain a tail insurance policy for
a term of 18 months under the Company’s errors and omissions policy in form and
amounts reasonably agreed to by Parent and the Representative. The costs and
expense of such policy shall be borne by the Shareholders via an accrued
liability on the Closing Date Statement.
6.10. Release
. Effective as of the Closing, each Shareholder (on behalf of himself, herself
or itself and its Affiliates) hereby releases each Buyer Indemnitee, from any
and all claims, and agrees not to bring or threaten to bring or otherwise join
in any claim against any of the Buyer Indemnitees or any of them, relating to,
arising out of or in connection with any facts or circumstances relating to the
Company which existed on or prior to the Closing Date; provided, however, that
the foregoing shall not apply to (i) any rights of such Shareholder arising
under this Agreement or any other Transaction Document, (ii) any rights of a
Shareholder to payments in respect of such Shareholder’s salary, bonuses,
commissions and vacation pay, earned and unpaid in his or her capacity as an
employee, (iii) any benefits to which such Shareholder is entitled as of the
Closing Date under the Company Benefit Plans, and (iv) any rights to
indemnification, insurance or reimbursement provided for in the Company’s
Charter Documents, insurance policies or other written indemnification
agreements.
6.11. Confidentiality
. From and after the Closing, each Shareholder shall, and shall cause its
Affiliates to, hold, and shall use its reasonable best efforts to cause his, her
or its or their respective representatives, employees, consultants, financial
advisors, counsel, accountants and other agents to hold, in confidence any and
all information, whether written or oral, concerning the Company, except to the
extent that such information (a) is generally available to and known by the
public through no fault of such Shareholder, any of his, her or its Affiliates
or their respective representatives; or (b) is acquired by such Shareholder, any
of its Affiliates or their respective representatives, employees, consultants,
financial advisors, counsel, accountants and other agents from and after the
Closing from sources which are not known by the Shareholder to be prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation. If such Shareholder or any of his, her or its Affiliates or their
respective representatives, employees, consultants, financial advisors, counsel,
accountants and other agents are compelled to disclose any information by
judicial or administrative process or by other requirements of Applicable Law,
to the extent permitted by Applicable Law such Shareholder shall promptly notify
the Buyer Parties in writing and shall disclose only that portion of such
information which such Shareholder is advised by its counsel in writing is
legally required to be disclosed, provided that such Shareholder shall use
reasonable best efforts to obtain an appropriate protective order or other
reasonable assurance that confidential treatment will be accorded such
information. This Section 6.11 shall in no way prevent a Shareholder from using
information to the extent reasonably necessary in order for such Shareholder to
litigate (and may disclose solely to the extent reasonably necessary in
connection with such litigation of)
        49 

--------------------------------------------------------------------------------



any claim against a Buyer Party pursuant to this Agreement or any Transaction
Document. From and after the Closing, each Buyer Party shall, and shall cause
its Affiliates to hold, and shall use reasonable best efforts to cause their
respective representatives, employees, consultants, financial advisors, counsel,
accountants and other agents to (i) hold, in confidence the identity and contact
information of the Shareholders, and (ii) not use such information for any
purpose other than to perform under this Agreement and the other Transaction
Documents, in each case subject to the following sentence; provided that the
foregoing restrictions and the restrictions contained in Section 6.06 with
respect to a Shareholder shall cease to apply if the information with respect to
such Shareholder becomes generally available to and known by the public through
no fault of a Buyer Party or any of their respective representatives, employees,
consultants, financial advisors, counsel, accountants and other agents. To the
extent that disclosure of such information becomes legally compelled or required
by a Governmental Entity (including to the U.S. Securities and Exchange
Commission or any stock exchange on which Parent is listed), the Buyer Parties
shall use reasonable best efforts, to the extent not prohibited by Applicable
Law, to provide Representative with advance notice of disclosure and an
opportunity to review and comment on such disclosure, and Parent shall apply to
such requesting Governmental Entity for “confidential treatment” of such
information by such Governmental Entity, including a FOIA exemption where
legally permissible.
6.12. Post-Closing Obligations
. As soon as practicable following the Closing, but no later than six months
following the Closing: (a) the Buyer Parties and Company shall prepare and file
the appropriate foreign investment substitutions forms with the competent
Governmental Entity in Colombia (Banco de la República) with respect to the
transfer to the Buyer. To the extent requested by the Buyer Parties or the
Company, each Shareholder shall reasonably cooperate in the preparation and
filing of such forms; and (b) the Shareholders shall, or shall cause SENSAS to,
file the requisite documents with the competent Governmental Entity in any
relevant jurisdiction to either dissolve PSL Technology Corporation de México S.
de R.L. de C.V. or change the name to a name wholly distinguishable from “PSL
Technology” and provide the Buyer Parties with evidence of such filings.
6.13. Further Assurances
. Following the Closing, each of the parties hereto shall, and shall cause their
respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances, and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement or any other Transaction Document.
6.14. Pro Forma Financial Statements
. The parties acknowledge and mutually agree that the Pro Forma Financial
Statements were derived from the Financial Statements and contain adjustments to
which the parties mutually agreed.
ARTICLE VII.
AMENDMENT


7.01. Amendment. This Agreement may not be amended except by an instrument in
writing signed by Parent, on behalf of the Buyer Parties, and the
Representative, on behalf of the Seller Parties.
7.02 Extension; Waiver.. Any agreement on the part of a party hereto to (a)
extend the time for the performance of any of the obligations or other acts of
the other party hereto, (b) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant
        50 

--------------------------------------------------------------------------------



hereto or (c) waive compliance with any of the agreements or conditions
contained herein shall be valid only if set forth in a written instrument signed
by, as applicable, Parent, on behalf of the Buyer Parties, and the
Representative, on behalf of the Seller Parties, but such extension or waiver
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.
ARTICLE VII.
INDEMNIFICATION
8.01 Agreement to Indemnify. Following the Closing and subject to the
limitations set forth herein,


(a)The Shareholders shall severally and not jointly indemnify, defend and hold
harmless the Buyer Parties and the Company (and their respective Affiliates,
officers, managers, directors, employees, representatives and agents) (the
“Buyer Indemnitees” and, singularly, a “Buyer Indemnitee”) against and in
respect of any and all Damages, by reason of or otherwise arising out of:
(i)Buyer Indemnified Taxes;
(ii)any Net Working Capital shortfall determined pursuant to Section 2.03(c) to
the extent not paid from the Holdback Amount;
(iii)any claim by a Shareholder or former Shareholder of the Company, or any
other Person, against the Company or any of its Affiliates or their respective
officers, directors, employees or agents, based upon the calculations and
determinations set forth on the Consideration Spreadsheet or any rights of a
Shareholder (other than the right of the Shareholders to receive the Total
Consideration as set forth on the Consideration Spreadsheet);
(iv)any claim by an employee, former employee, independent contractor or former
independent contractor of the Company, or any other Person asserting such claim
by or on behalf of the foregoing Persons, based upon (A) such employee’s or
former employee’s employment or such independent contractor’s or former
independent contractor’s contract with the Company prior to the Closing Date,
(B) the termination of employment of current or former employees or current or
former independent contractors of the Company prior to the Closing Date, or (C)
any severance arrangements or payments to any such employee, former employee,
independent contractor or former independent contractor of the Company or any
benefit, salary, bonus, commission or other compensation payments made or
required to be made to any such employee, former employee, independent
contractor or former independent contractor of the Company in connection with
such terminations prior to the Closing Date;
(v)any Transaction Expenses which are not paid by the Company at or prior to the
Closing or which are not reflected on the Closing Date Statement, including,
without limitation, any and all fees, expenses and costs payable to the
Representative (or any Affiliate thereof) and Arnold & Porter Kaye Scholer LLP;
(vi)any failure to perform or breach by the Company of any covenant contained in
this Agreement (other than covenants to be performed by the Company after the
Closing);
(vii)any liabilities, obligations or expenses based upon, resulting from or
arising with respect to the Restructuring Transaction or the Restructured
Business, whether existing or arising before or after the Closing; and
        51 

--------------------------------------------------------------------------------



(viii)the matters set forth on Schedule 8.01(a)(viii); and
(ix)any breach by the Company of any representation or warranty contained in
this Agreement.
(b)The Shareholders shall severally and not jointly indemnify, defend and hold
harmless the Buyer Indemnitees against and in respect of any and all Damages, by
reason of or otherwise arising out of:
(i)any failure to perform or breach by a Shareholder (solely with respect to
such Shareholder) of any covenant contained in this Agreement; and
(ii)any breach by a Shareholder of any representation or warranty made by such
Shareholder in this Agreement.
(c)Notwithstanding the foregoing, the Buyer Indemnitees will not be entitled to
indemnification pursuant to Section 8.01(a) or Section 8.01(b) unless the
aggregate amount of all Damages for which indemnification is sought under
Section 8.01(a) and Section 8.01(b) by the Buyer Indemnitees exceeds $350,000
(the “Buyer Indemnification Basket”), in which case the Buyer Indemnitees will
be entitled to indemnification for the full amount of such Damages; provided,
further, that the Buyer Indemnification Basket shall not apply to any claim for
indemnification based on (A) Sections 8.01(a)(i) through (viii) or Section
8.01(b)(i) or (B) Sections 8.01(a)(ix) or Section 8.01(b)(ii) to the extent such
claim relates to a breach of representation or warranty under Section 3.01
(Organization; Qualification), Section 3.02 (Capital Structure), Section 3.03
(Authority and Due Execution), Section 3.09 (Accounts Receivable), Section 3.12
(Taxes), Section 3.13 (Employee Benefit Plans), Section 3.14 (Employment
Matters), Section 3.22 (Brokers’ and Finders’ Fees), Section 3.25 (Environmental
Matters), Section 4.01 (Organization), Section 4.02 (Capital Stock) and Section
4.03 (Authority and Due Execution) (such claims collectively, the “Shareholder
Carved-Out Liabilities”).
(d)The Buyer Parties shall jointly and severally indemnify, defend and hold
harmless the Shareholders (and their respective Affiliates, officers, managers,
directors, employees, representatives and agents) (the “Shareholder Indemnitees”
and, singularly, a “Shareholder Indemnitee”) against and in respect of any and
all Damages, by reason of or otherwise arising out of:
(i)any breach by a Buyer Party of any covenant contained in this Agreement;
(ii)any failure to perform or breach of the covenants contained in Section 6.12
by the Company after the Closing; or
(iii)any breach by a Buyer Party of any representation or warranty contained in
this Agreement;
provided, that, the Shareholder Indemnitees will not be entitled to
indemnification pursuant to this Section 8.01(d) unless the aggregate amount of
all Damages for which indemnification is sought by the Shareholder Indemnitees
exceeds $350,000 (the “Shareholder Indemnification Basket”), in which case the
Shareholder Indemnitees will be entitled to indemnification for the full amount
of such Damages; provided, further, that the Shareholder Indemnification Basket
will not apply to any claim for indemnification based on item (i) through (ii)
above (the “Buyer Carved-Out Liabilities”).
8.02. Survival of Indemnity
        52 

--------------------------------------------------------------------------------



.
(a)In the case of a claim based upon the inaccuracy or breach of a
representation or warranty contained in Section 3.12 (Taxes); Section 3.13
(Employee Benefit Plans); Section 3.22 (Brokers’ and Finders’ Fees); Section
3.25 (Environmental Matters), or Section 5.06 (Brokers’ and Finders’ Fees), the
claim shall survive for a period of time equal to six months after the
expiration of the applicable statute of limitations.
(b)In the case of a claim based upon the inaccuracy or breach of a
representation or warranty contained in Section 3.01 (Organization;
Qualification); Section 3.02 (Capital Structure); Section 3.03 (Authority and
Due Execution); Section 3.21 (Transactions with Related Parties); Section 4.01
(Organization); Section 4.02 (Capital Stock); Section 4.03 (Authority and Due
Execution); Section 5.01 (Organization, Standing and Power); or Section 5.02
(Authority), the claim shall survive indefinitely.
(c)In the case of a claim based upon the inaccuracy or breach of all other
representations or warranties, other than those described in Section 8.02(a) or
Section 8.02(b), the claim shall survive the Closing for a period of 18 months
after the Closing.
(d)In the case of a claim based upon any failure of the Shareholders to pay,
perform or discharge the Shareholder Carved-Out Liabilities set forth in Section
8.01(a)(ii) or Section 8.01(a)(v), the claim shall survive the Closing for a
period of 18 months after the Closing.
(e)In the case of a claim based upon any failure of the Shareholders to pay,
perform or discharge the Shareholder Carved-Out Liabilities set forth in Section
8.01(a)(i), Section 8.01(a)(iv), Section 8.01(a)(vi), Section 8.01(a)(vii) and
Section 8.01(a)(viii) or any failure of Shareholders under Section 8.01(a)(vi),
the claim shall survive for a period of time equal to six months after the
expiration of the applicable statute of limitations; provided, however, that
with respect to item 2 of Schedule 8.01(a)(viii), the claim shall survive for
the applicable statute of limitations in the jurisdiction of the prior owned
entity.
(f)Except as noted in Sections 8.02(a), (b), (c), (d) and (e), in the case of a
claim based upon (i) any failure of the Shareholders to pay, perform or
discharge any Shareholder Carved-Out Liabilities, or (ii) any failure of Parent
to pay, perform or discharge any Buyer Carved-Out Liabilities, in each such case
the obligations of the applicable Indemnifying Party pursuant to Section 8.01,
the claim shall survive indefinitely.
(g)Any claims for indemnification in accordance with this Article VIII with
respect to Damages resulting from any representation, warranty or covenant must
be made (and will be null and void unless made) prior to the end of the
applicable survival period. Upon expiration of such period, no Indemnifying
Party shall have any liability for Damages under such indemnification
obligations unless it has received written notice from an Indemnified Party
claiming indemnification prior to the expiration of the applicable period as
required.
8.03. Additional Provisions
.
(a)Limitations on Indemnified Amounts of the Shareholders.
(i)In no event shall the aggregate indemnity obligations of the Shareholders for
a breach of any representation or warranty under Section 8.01(a)(ix), except
with respect to indemnity
        53 

--------------------------------------------------------------------------------



obligations with respect to the Shareholder Carved-Out Liabilities other than a
claim based upon the inaccuracy or breach of a representation or warranty
contained in Section 3.09 (Accounts Receivable), exceed 25% of the Total
Consideration. In no event shall the aggregate indemnity obligations of the
Shareholders with respect to the Shareholder Carved Out Liabilities (other than
claims under Section 8.01(a)(i), 8.01(a)(iii) or 8.01(a)(vii)) exceed 80% of the
Total Consideration.
(ii)Other than claims under Section 8.01(a)(i), 8.01(a)(iii) or 8.01(a)(vii), in
no event shall the aggregate indemnity obligations of the Shareholders under
Article VIII exceed the Total Consideration paid to the Shareholders. Further,
in no event shall the aggregate indemnity obligations of a Shareholder under
Article VIII (other than claims under Section 8.01(a)(i), 8.01(a)(iii) or
8.01(a)(vii)) exceed the Shareholder Percentage of such Shareholder multiplied
by the Total Consideration paid by the Buyer Parties; to the extent Damages
under Section 8.01(a)(i), 8.01(a)(iii) or 8.01(a)(vii) are satisfied by the
Shareholders, such Damages shall be payable by the Shareholders pro rata, based
on each such Shareholder’s Shareholder Percentage.


(iii)The liability of the Shareholders for indemnification under this Article
VIII by reason of or arising out of any breach by the Company or the
Shareholders of any representation, warranty or covenant shall not be modified,
waived or diminished by any examination or investigation conducted by Parent of
the books, records or operations of the Company.


(b)Limitations on Indemnified Amounts of Buyer Parties. In no event shall Buyer
Parties’ aggregate indemnity obligations for a breach of any representation or
warranty under Section 8.01(d)(iii) exceed 25% of the Total Consideration. In no
event shall Buyer Parties’ aggregate indemnity obligations under Section
8.01(d)(i) and 8.01(d)(ii) exceed 80% of the Total Consideration The liability
of the Buyer Parties for indemnification under this Article VIII by reason of or
arising out of any breach by a Buyer Party of any representation, warranty or
covenant shall not be modified, waived or diminished by any examination or
investigation conducted by the Company or the Shareholders of the books, records
or operations of the Buyer Parties.
(c)Satisfaction of Indemnification Obligations. The Buyer Parties agree that all
indemnifiable Damages payable by the Shareholders shall be satisfied as follows:
(i)First, against the Holdback Amount;
(ii)Second, from cash held in the Escrow Account;


(iii)Third, from stock held in the Escrow Account, with any such Damages payable
in whole (not fractional) shares of Parent Common Stock, rounded to the nearest
whole number of shares;
(iv)Fourth, against the Earnout Payments, if any, that would otherwise be due to
the Shareholders pursuant to Section 2.02(c); and


(v)Fifth, against the Shareholders, pro rata, based on each such Shareholder’s
Shareholder Percentage, subject to the provisions and limitations of this
Article VIII.


(d)Fraud. Notwithstanding any other provision hereof, nothing in this Article
VIII (including the provisions of paragraphs (a), (b) or (c) of this Section
8.03) or otherwise shall limit, in any manner, any remedy at law or equity, to
which any party may be entitled as a result of Fraud or Other Fraud, except
that:
        54 

--------------------------------------------------------------------------------



(i)to the extent Damages under this Section 8.03(d) are satisfied by the
Shareholders, such Damages shall be payable by the Shareholders pro rata, based
on each such Shareholder’s Shareholder Percentage;


(ii)in the case of a claim of Fraud by any Indemnifying Party, the claim shall
survive indefinitely (where “Fraud” means a false representation or warranty
under Article III, Article IV, Article V or Section 6.01(a) of this Agreement
that is made or done by any party to this Agreement intentionally and knowingly
and with the intent to deceive, and that is relied upon by another party to this
Agreement); and


(iii)in the case of any claim of fraud by any Indemnifying Party or its
employees, officers or directors that could not be brought under Section
8.03(d)(ii) (such claims of fraud, “Other Fraud”), the claim shall survive the
Closing for a period of 36 months after the Closing.


(e)Exclusivity of Remedy. Following the Closing, except in respect of claims
based upon Fraud or Other Fraud, the indemnification accorded by this Article
VIII shall be the sole and exclusive remedy of the parties indemnified under
this Article VIII in respect of any misrepresentation or inaccuracy in, or
breach of, any representation or warranty made in this Agreement or in any
document or certificate delivered pursuant hereto or the transactions
contemplated by this Agreement. In the event of any breach or failure in
performance after the Closing of any covenant or agreement, a non-breaching
party shall also be entitled to seek specific performance, injunctive or other
equitable relief against such breaching party.
(f)Subrogation. Upon making any payment to an Indemnified Party for any
indemnification claim pursuant to this Article VIII, an Indemnifying Party shall
be subrogated, to the extent of such payment, to any rights that the Indemnified
Party may have against any other Persons with respect to the subject matter
underlying such indemnification claim and the Indemnified Party shall take such
actions as the Indemnifying Party may reasonably require to perfect such
subrogation or to pursue such rights against such other Persons as the
Indemnified Party may have.
(g)Mitigation; Insurance Proceeds.
i.Each Indemnified Party shall use Commercially Reasonable Efforts to mitigate
all Damages after becoming aware of any event which could reasonably be expected
to, or does, give rise to any Damages that are indemnifiable or recoverable
hereunder or in connection herewith.


ii.The amount of any Damages subject to indemnification hereunder or of any
claim therefor shall be calculated net of (x) any amounts actually recovered by
an Indemnified Party pursuant to any indemnification by or indemnification
agreement with any unaffiliated third party (net of all direct collection
expenses), and (y) any insurance proceeds or other cash receipts or sources of
reimbursement received as an offset against such Damages (net of all direct
collection expenses including any insurance premium increases directly related
to such Damages) actually received by an Indemnified Party on account of such
Damages (each such source described in clauses (x) and (y), a “Collateral
Source”). In the event that a recovery from a Collateral Source is made by an
Indemnified Party with respect to any Damages for which any such Indemnified
Party has been indemnified hereunder, then a refund equal to the aggregate
amount of the recovery (net of all direct collection expenses) shall be made
promptly to the applicable Indemnifying Party.
        55 

--------------------------------------------------------------------------------





(h)Total Consideration Adjustments. For all Tax purposes, amounts paid to or on
behalf of any party as indemnification under this Agreement shall be treated as
adjustments to the Total Consideration unless otherwise required by applicable
Law.
(i)Escrow Release. In accordance with the Escrow Agreement, the parties hereto
agree that any amounts remaining in the Escrow Account shall be released as
follows: (i) on the first anniversary of the Closing, an amount equal to: (A)
the total Escrowed Consideration, less (B) $1,500,000 in Parent Common Stock
based on the Parent Stock Per Share Price as of such release date (provided that
if, as of such anniversary, there is less than $1,500,000 in Parent Common Stock
remaining in the Escrow Account that is not subject to claims properly and
timely asserted under this Agreement that have not previously been resolved or
satisfied in accordance with the Agreement and the Escrow Agreement, then an
amount of cash equal to such shortfall; and (ii) fully released on the third
anniversary of the Closing, less the aggregate amount of all claims that are
properly and timely asserted under this Agreement but have not previously been
resolved or satisfied in accordance with this Agreement and the Escrow Agreement
as of the third anniversary of the Closing. The parties hereto agree that any
amounts remaining in the Escrow Account after the release on the third
anniversary of the Closing shall be released upon resolution or satisfaction of
each applicable claim in accordance with the Agreement and Escrow Agreement.
Each party hereto agrees that any joint written instruction that shall be
delivered to the Escrow Agent shall be executed by each such party (as
applicable) no later than ten Business Days after the applicable required date.
8.04. Claim Notice; Definitions; Third Party Claim Procedures
.
(a)Claim Notice. An Indemnified Party shall give each Indemnifying Party from
whom indemnification is sought prompt written notice (a “Claim Notice”) of any
claim, demand, action, suit, proceeding or discovery of fact upon which the
Indemnified Party intends to base the claim for indemnification under this
Article VIII, which shall contain (i) a reasonably detailed description of the
circumstances and a good faith estimate of the amount of any Damages incurred or
reasonably expected to be incurred by the Indemnified Party, (ii) a statement
that the Indemnified Party believes in good faith that it is entitled to
indemnification under this Article VIII for such Damages, and (iii) a demand for
payment, provided, however, that no failure to give such Claim Notice shall
excuse any Indemnifying Party from any obligation hereunder except to the extent
the Indemnifying Party is materially and actually prejudiced by such failure.
The Buyer Parties, the Seller Parties and Representative agree that the
procedures set forth in the Escrow Agreement with respect to Claim Notices and
responses thereto shall govern all claims made against the Escrow Account.
(b)Third Party Claim Procedures. With respect to a Third Party Claim, other than
a Third Party Claim regarding Taxes, which are governed by Section 6.02(d), the
Indemnifying Party shall have a reasonable opportunity to conduct an
investigation into the facts and circumstances of such Third Party Claim, and
during the pendency of such investigation, the Indemnifying Party will have the
right, at its own cost and expense, to participate (but not appear on the
record) in the defense of such Third Party Claim with counsel of its choice
subject to the Indemnified Party’s right to control the defense thereof. Before,
during or following such investigation, the Indemnifying Party shall have the
right to defend the Third Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as (i) the Indemnifying Party
acknowledges in writing to the Indemnified Party and without qualification (or
reservation of rights) its indemnification obligations as provided in this
Section 8.04(b), (ii) the Indemnifying Party provides the Indemnified Party with
evidence acceptable to the Indemnified Party that
        56 

--------------------------------------------------------------------------------



the Indemnifying Party will have the financial resources to defend against the
Third Party Claim and fulfill its indemnification obligations hereunder, (iii)
the Third Party Claim involves only money Damages and does not seek an
injunction or other equitable relief, and (iv) settlement of, or an adverse
judgment with respect to, the Third Party Claim is not, in the good faith
judgment of the Indemnified Party, likely to establish a precedential custom or
practice materially adverse to the continuing business interests of the
Indemnified Party. The Indemnified Party shall have the right to be represented
by counsel at its own expense in any such contest, defense, litigation or
settlement conducted by the Indemnifying Party provided that the Indemnified
Party shall be entitled to reimbursement therefore if the Indemnifying Party
shall lose its right to contest, defend, litigate and settle the Third Party
Claim as herein provided. The Indemnifying Party shall lose its right to defend
and settle the Third Party Claim if it shall fail to cure any failure to
diligently contest, defend, litigate and settle the Third Party Claim as
provided herein within 15 days of receiving notice thereof from the Indemnified
Party. Notwithstanding the foregoing, the Indemnifying Party shall have no right
to cure if: (A) the Indemnifying Party has previously received notice of any
failure to diligently contest, defend, litigate or settle the Third Party Claim
hereunder; or (B) the 15-day cure period would prejudice the interests of the
Indemnified Party with respect to the Third Party Claim. So long as the
Indemnifying Party has elected to exercise, and has not lost, its right to
defend, litigate and settle and/or obligation to contest, defend, litigate and
settle as herein provided, the Indemnifying Party shall have the exclusive right
to contest, defend and litigate the Third Party Claim and shall have the right,
upon receiving the prior written approval of the Indemnified Party (which shall
not be unreasonably withheld or delayed unless such settlement does not fulfill
the conditions set forth in the following sentence and which shall be deemed
automatically given if a response has not been received within the 30-day period
following receipt of the proposed settlement by the Indemnified Party), to
settle any such matter, either before or after the initiation of litigation, at
such time and upon such terms as it deems fair and reasonable. Notwithstanding
anything to the contrary herein contained, in connection with any settlement
negotiated by an Indemnifying Party, no Indemnified Party or Indemnifying Party
(as the case may be) that is not controlling the defense and/or settlement of
the Third Party Claim (the “Non-Control Party”) shall be required by an
Indemnifying Party or Indemnified Party controlling the litigation to (and no
such party shall) (1) enter into any settlement that does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to the
Non-Control Party of a release from all liability in respect of such claim or
litigation, (2) enter into any settlement that attributes by its terms liability
to the Non-Control Party or which may otherwise have a materially adverse effect
on the Indemnified Party’s business, or (3) consent to the entry of any judgment
that does not include as a term thereof a full dismissal of the litigation or
proceeding with prejudice. All expenses (including reasonable attorneys’ fees)
incurred by the Indemnified Party in connection with the foregoing shall be paid
by the Indemnifying Party. No failure by an Indemnifying Party to acknowledge in
writing its indemnification obligations under this Section 8.04(b) shall relieve
it of such obligations to the extent they exist. If an Indemnified Party is
entitled to indemnification against a Third Party Claim, and the Indemnifying
Party fails to accept a tender of, or assume, the defense of a Third Party Claim
pursuant to this Section 8.04(b), or if, in accordance with the foregoing, the
Indemnifying Party does not have the right or shall lose its right to contest,
defend, litigate and settle such a Third Party Claim, the Indemnified Party
shall have the right, without prejudice to its right of indemnification
hereunder, in its discretion exercised in good faith and upon the advice of
counsel, to contest, defend and litigate such Third Party Claim, and may settle
such Third Party Claim, either before or after the initiation of litigation, at
such time and upon such terms as the Indemnified Party deems fair and
reasonable, provided that at least 20 days prior to any such settlement, written
notice of its intention to settle is given to the Indemnifying Party. If,
pursuant to this Section 8.04(b), the Indemnified Party so contests, defends,
litigates or settles a Third Party Claim, for which it is entitled to
indemnification hereunder as provided herein, the Indemnified Party shall be
reimbursed by the Indemnifying Party for the Damages that constitute reasonable
attorneys’ fees and other expenses of defending, contesting, litigating and/or
settling
        57 

--------------------------------------------------------------------------------



the Third Party Claim which are incurred from time to time, forthwith following
the presentation to the Indemnifying Party of itemized bills for said attorneys’
fees and other expenses. The Indemnified Party or the Indemnifying Party, as the
case may be, shall furnish such information in reasonable detail as it may have
with respect to a Third Party Claim (including copies of any summons, complaint
or other pleading which may have been served on such party and any written
claim, demand, invoice, billing or other document evidencing or asserting the
same) to the other party if such other party is assuming defense of such claim,
and make available all records and other similar materials which are reasonably
required in the defense of such Third Party Claim and shall otherwise cooperate
with and assist the defending party in the defense of such Third Party Claim.
8.05. Non-Duplication of Recovery
. Notwithstanding that any Indemnified Party may have the right to assert claims
for indemnification under or in respect of more than one provision of this
Agreement in respect to any fact, event, condition or circumstance, no Person
shall be entitled to recover the amount of any Damages suffered by such Person
more than once under both this Agreement and any other Transaction Documents
contemplated by this Agreement in respect of such fact, event, condition or
circumstance. For the avoidance of doubt, if and to the extent the Closing Date
Statement (i) excludes any amount of Accounts Receivable in the Net Working
Capital calculation due to such Accounts Receivable being deemed uncollectible
in accordance with this Agreement, or (ii) accounts for any liability, such
amount of Accounts Receivable or liability (including through the establishment
of a reserve therefor) shall not also be Damages pursuant to Article VIII so as
to avoid “double recovery” against the Shareholders.


ARTICLE IX.
REPRESENTATIVE
9.01. Authorization of the Representative The Representative hereby is
appointed, authorized and empowered to act as the agent (mandatario) of the
Shareholders in connection with, and to facilitate the consummation of the
transactions contemplated by, this Agreement and the other Transaction
Documents, and in connection with the activities to be performed on behalf of
the Shareholders under this Agreement and the Escrow Agreement, for the purposes
and with the powers and authority hereinafter set forth in this Article IX and
in the Escrow Agreement, which shall include the full power and authority:


(a)to execute and deliver the Escrow Agreement (with such modifications or
changes thereto as to which the Representative, in his reasonable discretion,
shall have consented to) and to agree to such amendments or modifications
thereto as the Representative, in his reasonable discretion, may deem necessary
or desirable to give effect to the matters set forth in Article VIII and this
Article IX;
(b)to take such actions and to execute and deliver such amendments,
modifications, waivers and consents in connection with this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby as the Representative, in his reasonable
discretion, may deem necessary or desirable to give effect to the intentions of
this Agreement and the other Transaction Documents;
(c)as the Representative of the Shareholders, to enforce and protect the rights
and interests of the Shareholders and to enforce and protect the rights and
interests of the Representative arising out of or under or in any manner
relating to this Agreement, the Escrow Agreement and each other
        58 

--------------------------------------------------------------------------------



Transaction Document and, in connection therewith, to (i) resolve all questions,
disputes, conflicts and controversies concerning (A) the determination of any
amounts pursuant to Article II and (B) indemnification claims pursuant to
Article VIII; (ii) employ such agents, consultants and professionals, to
delegate authority to his agents, to take such actions and to execute such
documents on behalf of the Shareholders in connection with Article II and
Article VIII and the Escrow Agreement as the Representative, in his reasonable
discretion, deems to be in the best interest of the Shareholders; (iii) assert
or institute any claim, action, proceeding or investigation; (iv) investigate,
defend, contest or litigate any claim, action, proceeding or investigation
initiated by Parent, or any other Person, against the Representative and/or the
Escrow Account, and receive process on behalf of any or all Shareholders in any
such claim, action, proceeding or investigation and compromise or settle on such
terms as the Representative shall determine to be appropriate, give receipts,
releases and discharges on behalf of all of the Shareholders with respect to any
such claim, action, proceeding or investigation; (v) file any proofs, debts,
claims and petitions as the Representative may deem advisable or necessary; (vi)
settle or compromise any claims asserted under Article II or Article VIII or
under the Escrow Agreement; (vii) assume, on behalf of all of Shareholders, the
defense of any claim that is the basis of any claim asserted under Article II or
Article VIII or under the Escrow Agreement; and (viii) file and prosecute
appeals from any decision, judgment or award rendered in any of the foregoing
claims, actions, proceedings or investigations, it being understood that the
Representative shall not have any obligation to take any such actions, and shall
not have liability for any failure to take any such action;
(d)to enforce payment from the Escrow Account and of any other amounts payable
to Shareholders, in each case on behalf of Shareholders, in the name of the
Representative;
(e)to authorize and cause to be paid out of the Escrow Account the full amount
of any indemnification claims in favor of any Buyer Indemnitee pursuant to
Article VIII and also any other amounts to be paid out of the Escrow Account
pursuant to this Agreement and the Escrow Agreement;
(f)to cause to be paid from the Escrow Account to the Shareholders in accordance
with Article VIII any Escrow Distributions;
(g)to waive or refrain from enforcing any right of any Shareholder and/or of the
Representative arising out of or under or in any manner relating to this
Agreement, the Escrow Agreement or any other Transaction Document; and
(h)to make, execute, acknowledge and deliver all such other agreements,
guarantees, orders, receipts, endorsements, notices, requests, instructions,
certificates, stock powers, letters and other writings, and, in general, to do
any and all things and to take any and all action that the Representative, in
his sole and absolute direction, may consider necessary or proper or convenient
in connection with or to carry out the activities described in paragraphs (a)
through (g) above and the transactions contemplated by this Agreement, the
Escrow Agreement and the other Transaction Documents. The Buyer Parties shall be
entitled to rely exclusively upon the communications of the Representative
relating to the foregoing as the communications of the Shareholders. No Buyer
Party shall be held liable or accountable in any manner for any act or omission
of the Representative in such capacity. The grant of authority provided for in
this Section 9.01 (i) is coupled with an interest and is being granted, in part,
as an inducement to the Seller Parties, Buyer Parties and the Representative to
enter into this Agreement and shall be irrevocable and survive the death,
incompetency, bankruptcy or liquidation of any Shareholders and shall be binding
on any successor thereto, and (ii) shall survive any distribution from the
Escrow Account.
9.02. Compensation; Exculpation; Indemnity
        59 

--------------------------------------------------------------------------------



.
(a)The Representative shall not be entitled to any fee, commission or other
compensation for the performance of his service hereunder. Notwithstanding the
foregoing, at the Closing, the Buyer Parties will wire to the Representative an
amount of $100,000 (the “Expense Fund”), which will be used for the purposes of
paying directly, or reimbursing Representative for, any third party expenses
pursuant to this Agreement and the Transaction Documents ancillary hereto. The
Shareholders will not receive any interest or earnings on the Expense Fund and
irrevocably transfer and assign to the Representative any ownership right that
they may otherwise have had in any such interest or earnings. The Representative
will not be liable for any loss of principal of the Expense Fund other than as a
result of his gross negligence or willful misconduct. The Representative will
hold these funds separate from his funds, will not use these funds for his
operating expenses or any other corporate purposes and will not voluntarily make
these funds available to his creditors in the event of bankruptcy. As soon as
practicable following the completion of the Representative’s responsibilities,
the Representative shall disburse any remaining balance of the Expense Fund to
the Shareholders, based on such Shareholders’ respective Shareholder Percentage;
and none of the Buyer Parties, the Company nor any of their post-Closing
Affiliates shall be liable for any losses to any Person, including any Seller
for any inaccuracy, error or omission in such disbursement. For tax purposes,
the Expense Fund shall be treated as having been received and voluntarily set
aside by the Shareholders at the time of Closing. The Representative is not
acting as a withholding agent or in any similar capacity in connection with the
distribution of the Expense Fund and is not responsible for any tax reporting or
withholding with respect thereto.
(b)In dealing with this Agreement, the Escrow Agreement and any instruments,
agreements or documents related thereto, and in exercising or failing to
exercise all or any of the powers conferred upon the Representative hereunder or
thereunder, (i) the Representative shall not assume any, and shall incur no,
responsibility whatsoever to any Shareholder by reason of any error in judgment
or other act or omission performed or omitted hereunder or in connection with
this Agreement, the Escrow Agreement or any other Transaction Document, unless
by the Representative’s gross negligence or willful misconduct, and (ii) the
Representative shall be entitled to rely on the advice of counsel, public
accountants or other independent experts experienced in the matter at issue, and
any error in judgment or other act or omission of the Representative pursuant to
such advice shall in no event subject the Representative to liability to any
Shareholder unless by the Representative’s gross negligence or willful
misconduct. Except as set forth in the previous sentence, notwithstanding
anything to the contrary contained herein, the Representative, in his role as
Representative, shall have no liability whatsoever to the Seller Parties, the
Buyer Parties or any other Person.
(c)Each Shareholder, severally, shall indemnify the Representative up to, but
not exceeding, an amount equal to the aggregate portion of the amounts received
by such Person under Article II of this Agreement, which indemnification shall
be paid by such Shareholders pro rata in accordance with the portion of the
aggregate amounts received by such Person under Article II of this Agreement,
against all damages, liabilities, claims, obligations, costs and expenses,
including reasonable attorneys’, accountants’ and other experts’ fees and the
amount of any judgment against it, of any nature whatsoever, arising out of or
in connection with any claim or in connection with any appeal thereof, relating
to the acts or omissions of the Representative hereunder, under the Escrow
Agreement or otherwise, except for such damages, liabilities, claims,
obligations, costs and expenses, including reasonable attorneys’, accountants’
and other experts’ fees and the amount of any judgment against the
Representative that arise from the Representative’s gross negligence or willful
misconduct, including the willful breach of this Agreement or the Escrow
Agreement. The foregoing indemnification shall not be deemed exclusive of any
other right to which the Representative may be entitled apart from the
provisions
        60 

--------------------------------------------------------------------------------



hereof. In the event of any indemnification under this Section 9.02(c), each
Shareholder shall promptly deliver to the Representative full payment of his,
her or its ratable share of such indemnification claim, and if not paid directly
to the Representative by the Shareholders, any such Representative losses may be
recovered by the Representative from (i) the funds in the Expense Fund and (ii)
from any other amounts of cash or shares that may become payable to the
Shareholders in connection with this Agreement at such time as any such amounts
would otherwise be distributable to the Shareholders; provided, that while this
Section 9.02(c) allows the Representative to be paid from the aforementioned
sources, this does not relieve the Shareholders from their obligation to
promptly pay such Representative losses as they are suffered or incurred, nor
does it prevent the Representative from seeking any remedies available to it at
law or otherwise. In no event will the Representative be required to advance his
own funds on behalf of the Shareholders or otherwise.
(d)All of the indemnities, immunities and powers granted to the Representative
under this Agreement shall survive the Closing and/or any termination of this
Agreement and the Escrow Agreement.
ARTICLE X
GENERAL PROVISIONS
10.01. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (a) when delivered by hand (with written
confirmation from recipient); (b) when received by the addressee if sent by an
internationally recognized courier (receipt requested); or (c) on the date sent
by e-mail (with confirmation of transmission) if sent during the normal business
hours of recipient, and on the next Business Day of recipient if sent after
normal business hours of recipient, to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):


(a) if to a Buyer Party, to:
Perficient, Inc.
555 Maryville University Drive, Suite 600
St. Louis, Missouri 63141
Attn: Paul E. Martin, Chief Financial Officer
Phone: 314.529.3600
E-mail: paul.martin@perficient.com
with a copy (which shall not constitute notice) to:
Thompson Coburn LLP
One US Bank Plaza
St. Louis, Missouri 63101
Attention: Michele C. Kloeppel
Phone: 314.552.6170
E-mail: mkloeppel@thompsoncoburn.com
(b) if to a Seller Party, to:
[***]


        61 

--------------------------------------------------------------------------------



with a copy (which shall not constitute notice) to:
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019
Phone: 212.836.7477
Email: Robert.Azarow@arnoldporter.com
10.02. Interpretation. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. For purposes of this Agreement, (a)
the words “include,” “includes” and “including” shall be deemed to be followed
by the words “without limitation”; (b) the word “or” is not exclusive; and (c)
the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(i) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (ii) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (iii)
to a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein. All
references to “dollars” or “$” herein shall mean U.S. dollars and all payments
made under this Agreement shall be in U.S. dollars.
10.03. Counterparts and Facsimile Signatures. This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart. Furthermore, this Agreement may be executed by
the electronic or facsimile signature of any party hereto; it being agreed that
the electronic or facsimile signature of any party hereto shall be deemed an
ink-signed original for all purposes. Counterparts may be delivered via
facsimile, electronic mail (including PDF) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
10.04 Entire Agreement. This Agreement (including the other Transaction
Documents and all other documents and the instruments delivered pursuant hereto
or otherwise referred to herein) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.
10.05. Governing Law; Dispute Resolution
.
(a)This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law
principles thereof.
(b)Any controversy or claim arising out of relating to this Agreement, or the
breach thereof, shall be determined by arbitration administered by the
International Centre for Dispute
        62 

--------------------------------------------------------------------------------



Resolution (the “Centre”) in accordance with its International Arbitration Rules
(the “Arbitration Rules”).
(c)The number of arbitrators shall be three. Parent on behalf of the Buyer
Parties, on one side, and the Representative on behalf of the Shareholders, on
the other side, shall choose its respective arbitrator, according to the
Arbitration Rules, and the arbitrators appointed by the parties shall jointly
appoint a third arbitrator. In case there is no consent regarding the nomination
of the presiding arbitrator within the term stipulated in the Arbitration Rules,
such appointment shall be made by the Centre.
(d) The arbitration shall be held in St. Louis, Missouri, United States of
America. If the parties or the arbitrators, however, deem necessary the practice
of acts (such as taking of evidence or, conduction of hearings, etc.) in a
different place than the seat of arbitration, the arbitrators shall determine,
with justification, the practice of acts in other locations. The arbitration
award shall be definitive and shall bind the parties, their successors and
assignees. The parties expressly waive any type of appeal against the
arbitration award. The arbitration shall be based on the provision of the law,
considering that the arbitrators may not render a decision based on equity. The
arbitration shall be held, and the award rendered, in English.
(e)All the arbitrators’ fees and arbitration costs shall be borne as allocated
by the arbitrators.
(f)Any of the parties is entitled to file with the competent judicial authority
any injunction or preliminary relief needed. Such filing shall not affect the
existence, validity and effectiveness of the arbitration agreement, nor will it
represent any waiver of the arbitration and the enforceability of the arbitral
awards. Notwithstanding the foregoing, the merits of the dispute shall be the
full and exclusive competence of the arbitrators. Once the arbitrators are
appointed, they shall have the power to maintain, terminate, modify or extend
the contents of the injunction of preliminary relief granted.
(g)Unless the parties expressly agree in writing stating otherwise and unless
required by the governing law, the parties, their respective representatives,
the witnesses, experts, technical assistants, secretaries of the Centre and the
arbitrators undertake, as general principle, to keep confidential the existence,
content and all the reports and awards pertinent to the arbitration procedure,
along with all material used therein and created for the purposes pertinent to
it, as well as other documents produced by the other party during the
arbitration procedure which in other way are not of public domain.
(h) For the measures provided in Section 10.05(e), for any action brought to
compel submission of a controversy related to this Agreement to arbitration, for
the enforcement of any decisions of the arbitrators and for the enforcement of
the arbitration award, the parties elect the venue of the U.S. federal district
court for the Eastern District of Missouri as the only one competent, waiving
any others, as special or privileged as they may be.
10.06. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement
        63 

--------------------------------------------------------------------------------



in any other jurisdiction. If any provision of this Agreement is deemed to be so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as is enforceable.
10.07 Expenses; Costs and Attorneys’ Fees Each party shall bear its own costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby; provided that if any action, suit, or other proceeding is
instituted concerning or arising out of this Agreement or any transaction
contemplated under this Agreement, the parties agree that the arbitrator shall
have the authority to require that a party pay a greater share of costs and
expenses if the arbitrator determines that action, suit, or other proceeding was
frivolous or brought in bad faith.
10.08. Assignment Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties; provided, however, any Buyer Party may assign this Agreement and its
rights, interests and obligation hereunder, to any party that acquires
substantially all of the assets of such Buyer Party and expressly assumes all
the obligations, duties and liabilities of such Buyer Party set forth in this
Agreement, and provided, further, such Buyer Party shall remain primarily
responsible for performance of its obligations hereunder. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.
Except as otherwise expressly provided herein, this Agreement (including the
documents and instruments delivered pursuant hereto or otherwise referred to
herein) is not intended to, and shall not, confer upon any Person other than the
parties hereto and the Shareholders any rights or remedies hereunder.
10.09. No Third Party Beneficiaries Except as otherwise provided in this
Agreement, it is for the sole benefit of the parties hereto and their respective
successors and permitted assignees and nothing herein, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
10.10. Retention of Counsel In any dispute or proceeding arising under or in
connection with this Agreement, Shareholders and Representative shall have the
right, at their election, to retain Arnold & Porter Kaye Scholer LLP to
represent them in such matter, and the Buyer Entities, for themselves and the
Company and for their and such Persons’ respective successors and assigns,
hereby irrevocably waives and consents to any such representation in any such
matter and the communication by such counsel to Shareholders and Representative
in connection with any such representation of any fact known to such counsel
arising by reason of such counsel’s prior representation of the Company. Each
Buyer Party, for itself and the Company, and for its and such respective
Persons’ Affiliates, successors and assigns, irrevocably acknowledges and agrees
that (a) all communications between or among the Company, Shareholders, the
Representative and counsel, including Arnold & Porter Kaye Scholer LLP made in
connection with the negotiation, preparation, execution, delivery and closing
under, or any dispute or proceeding arising under or in connection with, this
Agreement that, immediately prior to the Closing, would be deemed to be
privileged communications of any of the Company and their counsel and would not
be subject to disclosure to the Buyer Parties in connection with any process
relating to a dispute arising under or in connection with, this Agreement, shall
survive, continue and remain in effect after the Closing and for all purposes be
deemed to be privileged communications between Shareholders and such counsel,
(b) neither Buyer Party nor any Person purporting to act on behalf of or through
the Buyer Parties may use or rely on any such privileged communications in any
action or claim against or involving any of the parties hereto after the
Closing, and (c) neither Buyer Party nor any Person purporting to act on behalf
of or through a Buyer Party shall seek to obtain any such privileged
        64 

--------------------------------------------------------------------------------



communications by any process on the grounds that the privilege attaching to
such communications belongs to the Company and not the Shareholders.
10.11. Shareholder Approval By executing this Agreement, each Shareholder hereby
approves, by written consent, the execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Company is a party,
and the consummation by the Company of the transactions contemplated hereby and
thereby and hereby expressly waives any preemptive or similar rights contained
in the Charter Documents or under Applicable Law with respect to the Company
Shares.




[Signature Page Follows.]


        65 


--------------------------------------------------------------------------------



        
        IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement as of the date first above written.


PARENT:


Perficient, Inc.




By:  /s/ Paul E. Martin  
Name: Paul E. Martin
Title: Chief Financial Officer


BUYER:


Perficient UK Limited




By:  /s/ Paul E. Martin  
Name: Paul E. Martin
Title: Director






















































Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.





COMPANY:
Productora de Software S.A.S.


By:  /s/ Jorge Aramburo Siegert  
Name: Jorge Aramburo Siegert
Title: Legal Representative












































































Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.


REPRESENTATIVE:


        /s/ [***]     
[***]






SHAREHOLDERS:


        
        /s/ [***]     
[***]


        /s/ [***]     
[***]


        /s/ [***]     
[***]




        /s/ [***]     
[***]


        /s/ [***]     
[***]






[***]


By:  /s/ [***]   
Name: [***]
Title: For and on behalf of [***],
the sole director


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: For and on behalf of [***],
the sole director







        /s/ [***]     
[***]


        /s/ [***]     
[***]


        /s/ [***]     
[***]
as guardian of [***]


        /s/ [***]     
[***]


        /s/ [***]     
[***]






[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative




[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


Signature Page to Stock Purchase Agreement

--------------------------------------------------------------------------------







Signature Page to Stock Purchase Agreement


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.





SHAREHOLDERS:


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative

































[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative


[***]


By:  /s/ [***]   
Name: [***]
Title: Legal Representative















Signature Page to Stock Purchase Agreement